Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.
 
Response to Request for Continued Examination
This communication is in response to the Amendment filed on 01/27/2021.

Claim interpretation of Claims 9, 19, 21, and 20 under 35 U.S.C. 112 
Applicant’s Arguments:
Applicant argues that claims 9 and 20 have been canceled. Applicant further argues that claims 19 and 21 should not be limited to the Examiner’s identification of corresponding structure.
Examiner’s Response:
Upon cancellation of claims 9 and 20, the 112f claim interpretation of claims 9 and 20 are moot.
Regarding the claim interpretation of claims 19 and 21, references are not limited to the prior art that teach the disclosed/identified hardware structure in the specification of the instant application. The prior art that teaches a functional equivalent of the disclosed/identified hardware structure in the specification also qualifies as a reference. 

Objection of Claims 1, 3, 17, and 21
Applicant has amended the claims as suggested by examiner and the claim objections are withdrawn. However, amended claims 24-25 render new claim objections. 
Rejection of Claims under 35 U.S.C. 112 
Applicant’s Arguments:
Applicant argues that the claims have been either amended or cancelled to address the 112a and the 112b rejections.
Examiner’s Response:
Upon the claim cancellations and amendments, all 112 rejections are withdrawn. However, amended claim 4 render new 112b rejection. Please see the details in the 112b rejection.

Rejection of Claims 1, 21, and 25 under 35 U.S.C. 103 
Applicant’s Arguments:
Applicant argues that the prior art of record does not teach the newly amended limitation “an accelerometer configured to track a state of the door being open, closed, or partially opened or closed” in claims 1, 21, and 25. 
Regarding claim 11, Applicant argues Examiner cites to non-analogous Lakshmikanthan for teaching routing liquid to a bladder. Specifically, Applicant argues Lakshmikanthan is directed to a bladder assembly for use in an electroplating cell, which has nothing to do with the instant application. 
Examiner’s Response:
A new reference DUMAS (US 2014/0077929 A1) is introduced to teach the amended limitation. Specifically, DUMAS teaches an accelerometer associated with a door to track a state of the door being open or closed (¶ [0125-0126], ¶ [0132-0133], ¶ [0013], An accelerometer 26 embedded in the door senses when the door is open or closed … Use of the accelerometer to detect door openings and closings as described above provides an advantage over prior art detection systems which utilize an interlock feature … The use of g-force plots output by the accelerometer can be used to determine door open and closed events; an accelerometer to track door openings … when the door is opened, or an attempt is made to open the door, which may be detected by the accelerometer 26; an accelerometer is disposed within a door within which the lock is also disposed. The accelerometer outputs a g-force signal as a function of movement of the door… determines whether the door is open or closed, as well as a position of the door). Please see the complete Graham v. Deere analysis in the 103 rejections.
For a record of prosecution, another two references are also identified and included in Form 892 for teaching a door accelerometer tracking door closings and openings:
Rabinowitz (US 2020/0102779 A1): ¶ [0156];
TEN KATE (US 2018/0116553 A1): ¶ [0037].
	Regarding claim 11, KAJAK teaches that a desk includes a channel for routing liquid spill to a receptacle and LAKSHMIKANTHAN teaches routing liquid into a bladder. Thus LAKSFIMIKANTFIAN is pertinent to the problem of routing a liquid. Therefore the combination and the motivation is proper and Applicant’s argument is not persuasive.

Rejection of Claims under Double patenting  
Applicant’s Arguments:
Applicant argues that the statutory double patenting is resolved in view of the amendments. 
Applicant argues that a terminal disclaimer has been submitted in the child application 16/851,658.
Examiner’s Response:
	Upon the claim amendment, the statutory double patenting is withdrawn. However, the amended claims still render provisional obviousness type double patenting.
	The terminal disclaimer in the child application 16/851,658 only resolves the double patenting rejection in the child application. However, to resolve the double patenting rejection in the present application 16,215,191, another terminal disclaimer is needed in present application. 

DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “sanitation devices provided within the enclosed structure configured to disinfect surfaces within the enclosed structure” and “a sanitation device configured to disinfect surfaces within the enclosure” in claims 19 and 21. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: ¶ [0071], “the Smartbooth 102 may be equipped with disinfecting solution and/or cleaning wipes for use by the user. In other embodiments, the Smartbooth 102 has storage for cleaning supplies for access by an administrator or custodial staff at the location of the Smartbooth 102”.
Such claim limitation(s) is/are: “a means for selective network communications” in claim 21. A review of the specification shows that:¶ [0057], “the Smartbooth 102 further comprises a cellular transmitter to provide connections for mobile phones and other devices that use radio technologies to communicate data or analog signals …a TalkBox mesh network may connect with 3rd party networks to facilitate connection to the internet, cellular networks, satellites, or other networks that transfer data, communicate via radio waves or other signals”; ¶ [0084], “The network can be any type of network familiar to those skilled in the art that can support data communications using any of a variety of commercially-available protocols, including without limitation SIP, TCP/IP, SNA, IPX, AppleTalk, and the like. Merely by way of example, the network maybe a local area network (“LAN”), such as an Ethernet network, a Token-Ring network and/or the like; a wide-area network; a virtual network, including without limitation a virtual private network (“VPN”); the Internet; an intranet; an extranet; a public switched telephone network (“PSTN”); an infra-red network; a wireless network (e.g., a network operating under any of the IEEE 802.11 suite of protocols, the Bluetooth protocol known in the art, and/or any other wireless protocol); and/or any combination of these and/or other networks”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 24 is objected to because of the following informalities: claim 24 recites “notify an administrator of spilled liquids”. In light of ¶ [0071] of the specification of the PG Pub., it should be “notify an administrator of spilled liquid”. Appropriate correction is required.

Claim 25 is objected to because of the following informalities: claim 25 recites “an accelerometer configured to track a state of the door being open, closed, or partially opened or closed or a pressure sensor configured to detect a force of the door opening or closing”. For clarification, the limitation is recommended to be amended into “an accelerometer configured to track a state of the door being open, closed, or partially opened or closed, or a pressure sensor configured to detect a force of the door opening or closing”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites “wherein the series of pressure sensors are force sensors”. However, ¶ [0080-0081] of the PG Pub. and originally filed claims 3-4 dated on 12/10/2018 set forth that two different types of sensors being used as alternatives. Therefore it is unclear how the sensors can be both pressure sensors and force sensors at the same time as presented in amended claim 4. In addition, claim 4 depends on claim 2 and claim 2 only recites “a series of sensors” instead of “a series of pressure sensors”. Therefore “the series of pressure sensors” render antecedent basis issue. For examining purposes, the limitation is interpreted to be “wherein the series of sensors are force sensors”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over DOWNEY (U.S. Pub. No. 2013/0067834 A1), in view of DUMAS (U.S. Pub. No. 2014/0077929 A1), hereinafter DOWNEY-DUMAS.
Per claim 1, DOWNEY teaches “A system for conducting private activities, comprising: (¶ [0023], The personal space unit is designed to provide an environment where an individual can privately rest, work, be entertained, or sleep in an otherwise public setting) an enclosed structure that creates an environment that allows a user to reserve, customize, and confirm a session in advance,(¶ [0029], ¶ [0095], ¶ [0026-0027], ¶ [0080-0081], the user can create a new user profile or modify an existing user profile, reserve a personal space unit, and preconfigure a personal space unit from a remote location before arrival at the destination where the personal space unit is located; a user could log in and create a user profile at home using a desktop computer terminal connected to the internet before arriving at a destination, which in this case is a customizable hotel room. The user could both reserve and preconfigure a hotel room such that when the user arrives at the hotel, the hotel room has been set to a particular temperature, selected music is playing and a lighting scheme of choice is employed; A wide variety of customizable environment features may be provided such that the internal environment of the personal space unit can be customized to suit a particular user's preferences…a user may select and customize the environment features by way of an interface; payment may be confirmed…the payment in some embodiments may be made ahead of time…Once identification and/or payment has been confirmed process then proceeds to block 220, where a decision is made whether the user is a preexisting user having a user profile or a new user who needs to configure a new profile) the enclosed structure comprising a ceiling, a floor, a plurality of walls interconnecting the ceiling to the floor, (Fig.1, 3-5 show walls interconnecting a ceiling and a floor, ¶ [0007], ¶ [0032], ¶ [0041], customizing a personal space unit having an enclosed personal chamber defining an interior space and an access door; Personal chamber 12 can take any outward shape including cylindrical, prismatic, rectangular, cubic, spherical, among any other suitable shape…Personal chamber 12 consists of an outer shell which defines an inner cavity; Work surface 32 may take a wide variety of forms, and may extend from a wall, ceiling or floor of personal chamber 12) [Comment: “enclosed” chamber means that there are plurality of walls.] and a door in one wall that selectively provides access to an internal volume of the enclosed structure; (Fig.1, 3-4, an access door 14 on a wall of a chamber 12; ¶ [0033], Personal chamber 12 has an access door 14 that provides access to and egress from personal chamber 12) wherein the enclosed structure includes: a desk, (Fig.3, ¶ [0040-0041], fold-down work surface 32…work surface 32 may fold to reduce or expand the work surface, may be hinged to stow work surface 32) a chair, (Fig.4-5, ¶ [0042], Upper seat surface 36… be reclined between a first, fully reclining position and a second, upright seated position… both lower seat surface 34 and upper seat surface 36 may be adjustable such that the relative hardness or softness of the surfaces may be varied to suit the user's preferences. For example, this may be done using air or fluid pressure within the seat or within pockets or bladders within the seat. In one embodiment, both lower seating surface 34 and upper seating surface 36 may be heated or cooled depending on the user's preference) an electronic power source, (¶ [0044], ¶ [0033], an outlet (not shown) may be provide to charge and/or provide a data link between a mobile device and the user interface of the personal space unit 10; Access door 14 may be powered … electrically) [Comment: the personal chamber also includes a lighting system, an air conditioner, etc. which all need electronic power sources to work.] a display screen, (Fig.5, ¶ [0030], ¶ [0054],  a multimedia system having a flat screen monitor 30; The video system may include a video monitor 30 to display visual media such as movies, pictures, etc) and selective network connectivity” (¶ [0050], The multimedia system may be self-contained or may have access to a network such as the Internet. The multimedia system may have a Bluetooth™ or other short range wired or wireless interface to synchronize with a user's smartphone and provide options such as listening to music stored on such a device or watching videos or viewing pictures on such a device. Wi-Fi, Bluetooth™, or a landline may be provided to enable a smartphone or laptop computer, or any other compatible device access to the Internet).
However, DOWNEY does not teach “an accelerometer configured to track a state of the door being open, closed, or partially opened or closed”. 
In analogous teaching of a door, DUMAS teaches an accelerometer associated with a door to track a state of the door being open or closed (¶ [0125-0126], ¶ [0132-0133], ¶ [0013], An accelerometer 26 embedded in the door senses when the door is open or closed … Use of the accelerometer to detect door openings and closings as described above provides an advantage over prior art detection systems which utilize an interlock feature … The use of g-force plots output by the accelerometer can be used to determine door open and closed events; an accelerometer to track door openings … when the door is opened, or an attempt is made to open the door, which may be detected by the accelerometer 26; an accelerometer is disposed within a door within which the lock is also disposed. The accelerometer outputs a g-force signal as a function of movement of the door… determines whether the door is open or closed, as well as a position of the door). 
Thus, given the teaching of DUMAS, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a door accelerometer tracking a door being open or closed of DUMAS into a door of a rental space of DOWNEY, such that an accelerometer associated with a door of a rental space would track the door being open or closed. One of ordinary skill in the art would have been motivated to do so because DUMAS recognizes that it would have been advantageous to use an accelerometer to detect door openings and closings without additional wiring (¶ [0126], Use of the accelerometer to detect door openings and closings as described above provides an advantage over prior art detection systems which utilize an interlock feature… By using the accelerometer at the lock, or embedded within the door, no additional wiring based on feedback from the accelerometer is required. The use of g-force plots output by the accelerometer can be used to determine door open and closed events). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of a door accelerometer tracking a door being open or closed as taught by DUMAS into another known method of a door of a rental space as taught by DOWNEY to yield predictable and reasonably successful results (KSR MPEP 2143).

Per claim 14, DOWNEY further teaches “wherein at least a portion of one wall of the plurality thereof is comprised of glass capable of selective opacity changes” (Fig, 3-4 shows a window 18 on a wall of a chamber; ¶ [0059], ¶ [0035], window 18 may also be adjusted to increase or decrease opacity, thereby increasing or decreasing the amount of light permitted to enter personal chamber; personal chamber 12 can include a window 18 on its upper surface. Window 18 can be opaque, transparent, privacy glass, or two-way glass)

Per claim 19, DOWNEY further teaches “further comprising sanitation devices provided within the enclosed structure configured to disinfect surfaces within the enclosed structure” (¶ [0025], ¶ [0045-0046], A disinfectant or cleaning system may also be included so that the personal space unit may be automatically disinfected or cleaned between each use; A cleaning system may be included in some embodiments to sterilize the interior of the personal chamber upon completion of use…alcohol based wipes… An automated cleaning system could also be included. Such a cleaning system could, for example, robotically vacuum, spray a disinfectant and dry the chamber. One or more cameras could, in one embodiment, be included to check the interior surfaces after such a cleaning. A remote station could thus check the state of the personal space unit 10 and dispatch a worker if a more thorough cleaning is required).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over DOWNEY-DUMAS, in view of NAIR (U.S. Pub. No. 2015/0204551 A1), hereinafter DOWNEY-DUMAS-NAIR.
Per claim 2, DOWNEY further teaches “further comprising a speaker” (¶ [0053], The audio system may be a speaker/headphone system with volume control such that the user can adjust the volume to suit their needs.). 
However, DOWNEY-DUMAS does not teach “further comprising a series of sensors associated with the floor configured to determine whether a user has entered the enclosed structure”. 
In analogous teaching of an enclosed structure, NAIR teaches using pressure sensors to detect a user’s presence/occupancy of a room, and in other words detecting whether a person has entered a room (¶ [0016], The occupancy sensors 250 can include video sensors, motion sensors, infrared sensors, pressure sensors, or any other type of sensor that can detect the presence of a person or persons in a room or zone. If pressure sensors are used, the pressure sensors can be installed under carpet or tile in a floor to sense the presence of a person or persons…The computer processor controller 270 receives data from the occupancy sensor 250, and transmits a signal to the control servomotor 265 to open or close the airflow vent 260 based on the data received from the occupancy sensor 250. The controlled opening and closing of the airflow vents allows for zones within a room to be controlled independently around local temperature sensors, allows for precise temperature zone control, and allows zone control operation to be overridden by occupancy of the zone). [See ¶ [0081] of the present application for interpretation of “detecting whether a user has entered a room” as detecting a user’s presence/absence in a room.]
Thus, given the teaching of NAIR, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of using pressure sensors to detect whether a user has entered a room of NAIR into a personal chamber of DOWNEY-DUMAS, such that a personal chamber would use pressure sensors to detect whether a user has entered the personal chamber. One of ordinary skill in the art would have been motivated to do so because NAIR recognizes that it would have been advantageous to detect occupancy to control airflow and temperature (¶ [0016], The computer processor controller 270 receives data from the occupancy sensor 250, and transmits a signal to the control servomotor 265 to open or close the airflow vent 260 based on the data received from the occupancy sensor 250. The controlled opening and closing of the airflow vents allows for zones within a room to be controlled independently around local temperature sensors, allows for precise temperature zone control, and allows zone control operation to be overridden by occupancy of the zone). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of using pressure sensors to detect whether a user has entered a room as taught by NAIR into another known method of a personal chamber as taught by DOWNEY-DUMAS to yield predictable and reasonably successful results of using pressure sensors to detect whether a user has entered a personal chamber (KSR MPEP 2143).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over DOWNEY-DUMAS-NAIR, in view of HSU (U.S. Pub. No. 2018/0012475 A1).
Per claim 3, although NAIR teaches floor pressure sensors (¶ [0016], The occupancy sensors 250 can include video sensors, motion sensors, infrared sensors, pressure sensors, or any other type of sensor that can detect the presence of a person or persons in a room or zone. If pressure sensors are used, the pressure sensors can be installed under carpet or tile in a floor to sense the presence of a person or persons), however NAIR does not teach any conductive cover for the pressure sensors. Therefore DOWNEY-DUMAS-NAIR does not teach “wherein the series of sensors are pressure sensors covered by conductive fabric that distributes pressure across the cover to at least one sensor of the series of pressure sensors”.
In analogous teaching of floor pressure sensors, HSU teaches a plurality of floor pressure sensors (Claim 15, ¶ [0004], ¶ [0027], a plurality of said motion-sensing floor mats joined together, each provided with a control module, a sensor module … when any of the motion-sensing floor mats is under pressure, the sensor module of the motion-sensing floor mat under pressure generates a sensing signal; motion-sensing floor mat is provided therein with a sensor module. When subjected to pressure, the sensor module sends a sensing signal to a monitoring device; As shown in FIGS. 1-3, the pressure-sensing layer 2) covered by conductive fabric that distributes pressure across the cover to at least one of the floor pressure sensors (Fig.1, ¶ [0022], ¶ [0007], ¶ [0030], the motion-sensing floor mat of the present invention has a main sensing unit covered with a soft and resilient conductive surface layer. This conductive surface layer and the underlying pressure-sensing layer jointly form a piezoresistive sensor; The elastic conductive layer covers the insulating and isolating layer such that, when a portion of the elastic conductive layer is compressed by an external force, the compressed portion of the elastic conductive layer is brought into contact with the pressure-sensing layer through the corresponding through holes. Thus, using a non-conscious sensing method, the motion-sensing floor mat can monitor the interaction between an elderly person and an indoor environment continuously; the insulating and isolating layer 3 covers the pressure-sensing layer 2 …The elastic conductive layer 4 covers the insulating and isolating layer 3 … the elastic conductive layer 4 may be made of fabric, air cushions, or other suitable elastic materials that are electrically conductive).
Thus, given the teaching of HSU, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of floor pressure sensors covered by conductive fabric that distributes pressure across the cover to at least one of the floor pressure sensors of HSU into floor pressure sensors of DOWNEY-DUMAS-NAIR, such that floor pressure sensors of a personal chamber would be covered by conductive fabric that distributes pressure across the cover to at least one of the floor pressure sensors. One of ordinary skill in the art would have been motivated to do so because HSU recognizes that it would have been advantageous to use pressure sensors with conductive cover, that are associated with a floor, to detection a location of a fall of a person (ABSTRACT, ¶ [0007], A motion-sensing floor mat, an assembly of such floor mats, and a monitoring system with such floor mats are provided; wherein the floor mat can be joined with another such floor mat and electrically connected to a monitoring device to form the monitoring system… When any of the floor mats is subjected to pressure (e.g., when someone falls on the floor mat accidentally) and generates a sensing signal, the monitoring device can pinpoint the position of that floor mat (i.e., the location of the fall) rapidly according to the topology matrix; The elastic conductive layer covers the insulating and isolating layer such that, when a portion of the elastic conductive layer is compressed by an external force, the compressed portion of the elastic conductive layer is brought into contact with the pressure-sensing layer through the corresponding through holes. Thus, using a non-conscious sensing method, the motion-sensing floor mat can monitor the interaction between an elderly person and an indoor environment continuously). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of floor pressure sensors covered by conductive fabric that distributes pressure across the cover to at least one of the floor pressure sensors as taught by HSU into another known method of floor pressure sensors of personal chamber of DOWNEY-DUMAS-NAIR to yield predictable and reasonably successful results of floor pressure sensors of personal chamber covered by conductive fabric that distributes pressure across the cover to at least one of the floor pressure sensors, especially given that both HSU and NAIR are in the same field of endeavor of floor pressure sensors (KSR MPEP 2143).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over DOWNEY-DUMAS-NAIR, in view of DEVAIA H (U.S. Pub. No. 2016/0162830 A1).
Per claim 4, although NAIR teaches floor sensors to detect whether a user has entered a room (¶ [0016], The occupancy sensors 250 can include video sensors, motion sensors, infrared sensors, pressure sensors, or any other type of sensor that can detect the presence of a person or persons in a room or zone. If pressure sensors are used, the pressure sensors can be installed under carpet or tile in a floor to sense the presence of a person or persons), however NAIR does not teach “force sensors”. Therefore DOWNEY-DUMAS-NAIR does not teach “wherein the series of pressure sensors are force sensors”.
In analogous teaching of floor sensors, DEVAIA H teaches floor sensors being force sensors and pressure sensors to detect customers (¶ [0012-0013] and ¶ [0031], The sensor data represents a number of customers that viewed the product displayed in a shopping area of a business entity within a period of time. For example, the period of time may be an hour, a business day, or a sale period. The business entity may be a retail outlet, a chain store, a boutique, etc. The one or more sensors may be force sensors, load sensors, pressure sensors … sensors such as pressure sensors and force sensors may be installed on or under the floor of a retail outlet; sensors such as force sensors and pressure sensors may be installed on and/or wider the floor of a retail outlet for measuring the weight value and the height value of the customer).
Thus, given the teaching of DEVAIA H, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of floor sensors being force sensors of DEVAIA H into floor sensors to detect whether a user has entered a personal chamber of DOWNEY-DUMAS-NAIR, such that force sensors would be used as floor sensors to detect whether a user has entered a personal chamber. One of ordinary skill in the art would have been motivated to do so because DEVAIA H recognizes that it would have been advantageous to detect a user weight in a business entity (¶ [0012-0013] and ¶ [0031], The sensor data represents a number of customers that viewed the product displayed in a shopping area of a business entity within a period of time. For example, the period of time may be an hour, a business day, or a sale period. The business entity may be a retail outlet, a chain store, a boutique, etc. The one or more sensors may be force sensors, load sensors, pressure sensors … sensors such as pressure sensors and force sensors may be installed on or under the floor of a retail outlet; sensors such as force sensors and pressure sensors may be installed on and/or wider the floor of a retail outlet for measuring the weight value and the height value of the customer). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known type of floor sensors (floor sensors being force sensors) as taught by DEVAIA H into another known method of floor sensors (floor sensors to detect whether a user has entered a personal chamber) as taught by DOWNEY-DUMAS-NAIR to yield predictable and reasonably successful results of force sensors as floor sensors to detect whether a user has entered a personal chamber, especially given that DEVAIA H and NAIR are both directed to floor sensors for detecting a user which comprise weight sensors (KSR MPEP 2143).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over DOWNEY-DUMAS-NAIR, in view of WU (U.S. Pub. No. 2012/0305340 A1), hereinafter DOWNEY-DUMAS-NAIR-WU.
Per claim 6, although DOWNEY teaches reserving and confirming a session to be an authorized user, DOWNEY does not teach warning an unauthorized user without reserving and confirming a session. Therefore DOWNEY-DUMAS-NAIR does not teach “wherein the speaker is also configured to emit audible noise when an individual enters the enclosed structure without previously reserving and confirming a session”. 
In analogous teaching of user authorization, WU teaches generating an audio alarm and a visual alarm when an unauthorized user enters an enclosed structure (¶ [0080], ¶ [0075], and ¶ [0106], only authorized users with secure card comprising elevator access rights are allowed to use the elevator and unauthorized users are prevented from accessing the elevator; Any occupants without secure cards are notified that they must exit the elevator car 110. They are notified by, for example, a buzzer, an alarm, a light, or a display; a light will illuminate, an audible signal/alarm will sound, etc. to notify the person).
Thus, given the teaching of WU, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of generating an audio alarm and a visual alarm for an unauthorized user entering an enclosed structure as taught by WU into an unauthorized user without reserving and confirming a personal chamber wherein a speaker of the personal chamber prompts an authorized user to start a session as taught by DOWNEY-DUMAS-NAIR, such that an audio alarm and a visual alarm would be generated for an unauthorized user entering a personal chamber without reserving and confirming, wherein a speaker of the personal chamber would prompt an authorized user to start a session and issues the audio alarm to the unauthorized user. One of ordinary skill in the art would have been motivated to do so because WU recognizes that it would have been advantageous to notify an unauthorized user upon entering an enclosed structure (¶ [0080], ¶ [0075], and ¶ [0106], only authorized users with secure card comprising elevator access rights are allowed to use the elevator and unauthorized users are prevented from accessing the elevator; Any occupants without secure cards are notified that they must exit the elevator car 110. They are notified by, for example, a buzzer, an alarm, a light, or a display; a light will illuminate, an audible signal/alarm will sound, etc. to notify the person). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of authorization and notification (generating an audio alarm and a visual alarm for an unauthorized user entering an enclosed structure) as taught by WU into another known method of authorization and notification (an unauthorized user without reserving and confirming a booth, and a loud speaker to notify an authorized user to start a session) as taught by DOWNEY-DUMAS-NAIR to yield predictable and reasonably successful results (KSR MPEP 2143).

Per claim 7, WU further teaches “further comprising a visual indicator configured to notify the individual of an unauthorized session” (¶ [0080], ¶ [0075], and ¶ [0106], only authorized users with secure card comprising elevator access rights are allowed to use the elevator and unauthorized users are prevented from accessing the elevator; Any occupants without secure cards are notified that they must exit the elevator car 110. They are notified by, for example, a buzzer, an alarm, a light, or a display; a light will illuminate, an audible signal/alarm will sound, etc. to notify the person). [Comment: the combination and motivation is the same as that of claim 6.]
 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over DOWNEY-DUMAS, in view of KAJAK (U.S. Pub. No. 2018/0199743 A1), and further in view of LAKSHMIKANTHAN (U.S. Patent No. 6,475,357 A1).
Per claim 11, DOWNEY-DUMAS does not teach “wherein the desk includes a channel for routing liquid to the exterior of the enclosure or into a bladder”.
In analogous teaching of a desk, KAJAK teaches that a desk includes a channel for routing liquid spill to a receptacle (Fig.1, 3-4 show channel(s) 18 for routing liquid spills to a receptacle 20 with an absorbent pad 22; ¶ [0027-0028], the tray 10 comprises a casing 16 having a top surface 12 with at least one aperture 18 through the top surface 12. The aperture 18 acts as a drain for liquid that is spilled on the top surface 12. The aperture 18 may take any form including, without limitation, a round, square or rectangular shaped hole or slot… the tray 10 may have a generally rectangular shape and be used in a tray table that is pivotably and foldably attached to a seatback in an airplane or train, such that the tray table can be selectively folded down by a passenger… a receptacle 20 is positioned within the casing 16 and below the aperture 18 in the top surface 12, and configured to receive an absorbent pad 22 that can be removably positioned in the receptacle 20 below the aperture 18 to be in communication with the top surface 12. The absorbent pad 22 is configured to absorb liquid that spills on the top surface 12 and enters the aperture 18). [Comment: also see ABSTRACT for similar teachings; see ¶ [0062] of the present application for interpretation of a channel being a drainage; see Cambridge Dictionary for a definition of a “channel”: a passage for water or other liquids to flow along (https://dictionary.cambridge.org/us/dictionary/english/channel).]
Thus, given the teaching of KAJAK, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a desk including a channel for routing liquid spill to a receptacle of KAJAK into a desk of a personal chamber of DOWNEY-DUMAS, such that a desk of a personal chamber would have include a channel for routing liquid spill to a receptacle. One of ordinary skill in the art would have been motivated to do so because KAJAK recognizes that it would have been advantageous to (ABSTRACT, Trays for tray tables that prevent liquid spilled on a top surface of the trays from spreading over edges of the trays. A casing having a top surface with at least one aperture through the top surface, a receptacle within the casing positioned below the aperture in the top surface configured to receive an absorbent pad that can be removably positioned in the receptacle below the aperture to be in communication with the top surface of the tray. Spilled liquids can be guided toward the aperture in the top surface and absorbed in the absorbent pad within the casing). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of a desk including a channel for routing liquid spill to a receptacle as taught by KAJAK into another known method of a desk of a personal chamber as taught by DOWNEY-DUMAS to yield predictable and reasonably successful results of a desk of a personal chamber including a channel for routing liquid spill to a receptacle (KSR MPEP 2143).
However, although KAJAK discloses a desk including a channel for routing liquid spill to a receptacle, KAJAK does not teach the receptacle is a bladder. Therefore DOWNEY-DUMAS modified by KAJAK (hereinafter DOWNEY-DUMAS-KAJAK) does not teach “routing liquid…into a bladder”.
In analogous teaching of routing liquid, LAKSHMIKANTHAN teaches routing liquid into a bladder (ABSTRACT, Col.5, Ln.14-16, route a fluid from the fluid source into the bladder to inflate; A fluid source 138 supplies a fluid, i.e., a gas or liquid, to the bladder 136 allowing the bladder 136 to be inflated to varying degrees).
Thus, given the teaching of LAKSHMIKANTHAN, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of routing liquid to a bladder of LAKSHMIKANTHAN into a desk including a channel for routing liquid spill to a receptacle of DOWNEY-DUMAS-KAJAK, such that a desk would include a channel for routing liquid spill to a bladder. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known type of receptacle for receiving routed liquid (bladder) as taught by LAKSHMIKANTHAN into another known method of a desk including a channel for routing liquid spill to a receptacle as taught by DOWNEY-DUMAS-KAJAK to yield predictable and reasonably successful results of a desk including a channel for routing liquid spill to a bladder (KSR MPEP 2143).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over DOWNEY-DUMAS, in view of YAU (U.S. Pub. No. 2015/0267404 A1), and further in view of RINKLAKE (U.S. Patent No. 6,182,404 B1).
Per claim 13, DOWNEY-DUMAS does not teach “further comprising a labyrinth baffle associated with the ceiling or a roof structure of the enclosed structure configured to direct air into the enclosed structure and to muffle sound outside the enclosed structure”.
In analogous teaching of an enclosed structure, YAU teaches a baffle associated with a ceiling to direct air into a room and to muffle sound outside the room (Fig.3, Fig.17, ¶ [0004-0005], ABSTRACT, ¶ [0024], ¶ [0064], [0069-0071], ¶ [0079-0080], A drawback of all such door grills is the lack of acoustic privacy. The grill simply provides a thoroughfare air channel from one space (for example a corridor) to another space (for example, an office). Neither privacy nor sound attenuation is considered with regard to these grills. There remains a need for a passive ventilation system which attenuates sound and which can adequately address these and other challenges; A passive ventilation panel and system, in particular for use in doors, ceilings, walls and partitions enables an exchange of supply and return air for at least one room…; A method of providing ventilation and both reactive and dissipative sound dampening between two spaces which comprises placing a panel and/or panel structure, as described above (as a whole or part of a door, wall, ceiling, partition or window) between said two spaces; The present invention provides a passive ventilation panel, panel structure and system which enables and both reactive and dissipative sound dampening as well as air exchange between at least two spaces/rooms by way of … a plurality of horizontally dispersed staggered baffles; a plurality of horizontally dispersed/staggered baffles dissipates and absorbs sound within the panel or panel structure…The shape of baffle, if desired, may be long to damp a larger frequency range… The thickness of the baffles may be selected with reference to the predominant frequency of the noise to be addressed… It is important to understand that baffles are of a sufficient “depth” such that air travels into channels around the baffles (airflow channels); the greater the length of the baffle, the greater amount of acoustic energy absorbed… parallel sound-attenuating baffles)
Thus, given the teaching of YAU, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a baffle on a ceiling to direct air to a room and to muffle sound outside of the room of YAU into a personal chamber of DOWNEY-DUMAS, such that a personal chamber would have a baffle on a ceiling to direct air to the personal chamber and to muffle sound outside of the personal chamber. One of ordinary skill in the art would have been motivated to do so because YAU recognizes that it would have been advantageous to provide not only air ventilation but also sound attenuation between two spaces (¶ [0004-0005], A drawback of all such door grills is the lack of acoustic privacy. The grill simply provides a thoroughfare air channel from one space (for example a corridor) to another space (for example, an office). Neither privacy nor sound attenuation is considered with regard to these grills. There remains a need for a passive ventilation system which attenuates sound and which can adequately address these and other challenges). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of a baffle on a ceiling to direct air to a room and to muffle sound outside of the room as taught by YAU into another known method of a personal chamber as taught by DOWNEY-DUMAS to yield predictable and reasonably successful results of a baffle on a ceiling to direct air to a personal chamber and to muffle sound outside of the personal chamber (KSR MPEP 2143).
However, DOWNEY-DUMAS modified by YAU (hereinafter DOWNEY-DUMAS-YAU) does not teach the baffle is a “labyrinth” baffle. 
In analogous teaching of roof/ceiling baffles, RINKLAKE teaches a labyrinth baffle associated with a roof structure directing air to flow (Col.3, Ln.42-45; Col.5, Ln.34-37; Col.7, Ln.47-49; The penetration of snow and small animals in the gap between the overlapping structural elements can be prevented if there are baffles that form labyrinths on the eaves-side edge of the sub-roofing element; there are two rows of baffles 44 and 46 respectively that form labyrinths which allow air to flow under a structural element supported by a sub-roofing element; A further feature of the invention resides broadly in the sub-roofing element characterized by the fact that there are baffles 44, 46 that form labyrinths)
Thus, given the teaching of RINKLAKE, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a labyrinth baffle directing air of RINKLAKE into a baffle associated with a ceiling of a personal chamber directing air and muffling sound of DOWNEY-DUMAS-YAU, such that a labyrinth baffle associated with a ceiling of a personal chamber would direct air into the personal chamber and muffle sound outside the personal chamber. One of ordinary skill in the art would have been motivated to do so because RINKLAKE recognizes that it would have been advantageous to a labyrinth baffle would prevent penetration of snow and small animals, and allow air to flow (Col.3, Ln.42-45; Col.5, Ln.34-37; The penetration of snow and small animals in the gap between the overlapping structural elements can be prevented if there are baffles that form labyrinths on the eaves-side edge of the sub-roofing element; there are two rows of baffles 44 and 46 respectively that form labyrinths which allow air to flow under a structural element supported by a sub-roofing element). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of a labyrinth baffle as taught by RINKLAKE into another known method of a baffle associated with a ceiling of a personal chamber directing air and muffling sound as taught by DOWNEY-DUMAS-YAU to yield predictable and reasonably successful results of a labyrinth baffle associated with a ceiling of a personal chamber directing air and muffling sound, especially given that RINKLAKE and YAU are in the same field of endeavor of ceiling/roof baffles directing air (KSR MPEP 2143).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over DOWNEY-DUMAS, in view of OKADA (U.S. Pub. No. 2002/0065583 A1).
Per claim 15, although DOWNEY teaches a plurality of personal chambers (¶ [0078], a plurality of personal space units 10 may be placed in close proximity to each other. In such a case, various components can be shared between the personal space units. For example, a single communications subsystem 120 could be used by a plurality of personal space units 10. In other embodiments, one processor 100 could be used to control a plurality of personal space units 10), however DOWNEY does not teach the plurality of personal chambers communicating with each other. Therefore DOWNEY-DUMAS does not teach “further comprising a second enclosed structure that is configured to communicate with the enclosed structure”. 
In analogous teaching of a plurality of enclosed structures, OKADU teaches that two houses can communicate with each other via low-power wireless communication, or wireless Bluetooth communication, or infrared communication (¶ [0112], It is to be noted that as communication means, it is also considered to use wireless communication means which is called low power wireless communication means or a Bluetooth communication means in stead of the infrared wireless communication means, however, cost reduction or limitation on communication between adjacent houses can be easily realized by the infrared communication means installed in the PLCC terminal apparatuses). 
Thus, given the teaching of OKADU, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of two houses communicating with each other wirelessly and electronically of OKADU into two personal chambers of DOWNEY-DUMAS, such that two personal would communicate with each other wirelessly and electronically. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of two houses communicating with each other wirelessly and electronically as taught by OKADU into another known method of two personal chambers as taught by DOWNEY-DUMAS to yield predictable and reasonably successful results of two personal communicating with each other wirelessly and electronically (KSR MPEP 2143).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over DOWNEY-DUMAS, in view of PIEPEL (U.S. Pub. No. 2002/0163720 A1), hereinafter DOWNEY-DUMAS-PIEPEL.
Per claim 16, DOWNEY-DUMAS does not teach “further comprising an advertising display associated with a wall of the plurality thereof, and a sensor that monitors foot traffic outside the enclosed structure”.
In analogous teaching, PIEPEL teaches that a wall/window/door of an enclosed structure has an advertising display and that a sensor monitors foot traffic outside of the enclosed structure to determine whether to end displaying (¶ [0131-0135], Banks, accounting firms, securities companies, financial institutions, law firms, and other businesses are typically open for business during mornings and afternoons, but are typically closed at night… After core business hours expire 202, the windows or doors of such businesses may be converted into advertising or promotional tools by use of the present invention. The business could advertise its own business or sell access to its windows and door for other advertisers… manually adhering a screen to a window or window frame. Alternatively, if a motorized window shade is used, a computer system may automatically lower the shade at a preselected time… the system can be programmed to display the information until a set time (e.g. 2:00 a.m.) or a motion sensor may be placed outside the business. Once the foot traffic is below a predetermined threshold as evidenced by information from the motion sensor, the computer system may be programmed to shut off the projector).
Thus, given the teaching of PIEPEL, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a wall of an enclosed structure having an advertising display and a sensor monitoring foot traffic outside of the enclosed structure of PIEPEL into a personal chamber of DOWNEY-DUMAS, such that a wall of a personal chamber would have an advertising display and a sensor would monitor foot traffic outside of the personal chamber. One of ordinary skill in the art would have been motivated to do so because PIEPEL recognizes that it would have been advantageous to turn windows and doors into advertising displays after business hours and to use a sensor to monitor foot traffic outside to determine when to end displaying (¶ [0131-0135], Banks, accounting firms, securities companies, financial institutions, law firms, and other businesses are typically open for business during mornings and afternoons, but are typically closed at night… After core business hours expire 202, the windows or doors of such businesses may be converted into advertising or promotional tools by use of the present invention. The business could advertise its own business or sell access to its windows and door for other advertisers…the system can be programmed to display the information until a set time (e.g. 2:00 a.m.) or a motion sensor may be placed outside the business. Once the foot traffic is below a predetermined threshold as evidenced by information from the motion sensor, the computer system may be programmed to shut off the projector). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of a wall of an enclosed structure having an advertising display and a sensor monitoring foot traffic outside of the enclosed structure as taught by PIEPEL into another known method of a personal chamber as taught by DOWNEY-DUMAS to yield predictable and reasonably successful results of a wall of a personal chamber having an advertising display and a sensor monitoring foot traffic outside of the personal chamber (KSR MPEP 2143).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over DOWNEY-DUMAS-PIEPEL, in view of GHOSH (U.S. Pub. No. 2016/0117688 A1).
Per claim 17, However, DOWNEY-DUMAS modified by PIEPEL (hereinafter DOWNEY-DUMAS-PIEPEL) does not teach the sensor monitoring foot traffic by detecting mobile device signals. Therefore DOWNEY-DUMAS-PIEPEL does not teach “wherein the sensor that monitors foot traffic detects signals from mobile devices to count a number of viewers of advertisements displayed on the advertising display”. 
In analogous teaching of monitoring foot traffic, GHOSH teaches monitoring foot traffic by detecting signals from mobile devices to count a number of viewers of an advertisement displayed outside on a wall of an enclosed structure (building) (¶ [0071], ¶ [0075], probe data can also be utilized to determine a location value and/or an effectiveness of an “outdoor” advertisement, such as a billboard along a road or walkway or a marquee on a side of building… probe data can be used to measure road and/or foot traffic that have a clear vantage point of the particular outdoor advertisement at any given time to determine a number of views the outdoor advertisement may have over a period of time; At 708, visitor estimation computing device 102 determines a location of each of mobile device 106 and a direction each mobile device 106 is headed over the period of time based on the interrogation signal data 104 received from probe database 108. At 710, the location and direction of each mobile device is compared with the outdoor advertisement location information to determine the number of mobile devices associated with viewers or potential viewers of the outdoor advertisement. Using this information, a location value of the outdoor advertisement may be calculated based on the number views the outdoor advertisement receives within a period of time (e.g., every minute, hour, or day)). 
Thus, given the teaching of GHOSH, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of monitoring foot traffic by detecting signals from mobile devices to count a number of viewers of advertisements displayed outside on a wall of an enclosed structure of GHOSH into a sensor monitoring foot traffic outside of a personal chamber for displaying advertisements outside on a wall of the personal chamber of DOWNEY-DUMAS-PIEPEL, such that a sensor would monitor foot traffic outside of a personal chamber for displaying advertisements outside on a wall of the personal chamber by detecting signals from mobile devices to count a number of viewers of the advertisements. One of ordinary skill in the art would have been motivated to do so because GHOSH recognizes that it would have been advantageous to use mobile device signals to determine an effectiveness and/or a location value of an outdoor advertisement (¶ [0072], determining an effectiveness and/or a location value of an outdoor advertisement based on interrogation signal data associated with mobile devices using system 100 shown in FIG. 1 is provided). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of monitoring foot traffic by detecting signals from mobile devices to count a number of viewers of advertisements displayed outside on a wall of an enclosed structure as taught by GHOSH into another known method of a sensor monitoring foot traffic outside of a personal chamber for displaying advertisements on a wall of the personal chamber as taught by DOWNEY-DUMAS-PIEPEL to yield predictable and reasonably successful results, especially given that PIEPEL and GHOSH are in the same field of endeavor of monitoring foot traffic outside of an enclosed structure for advertisements displayed outside on a wall of the enclosed structure (KSR MPEP 2143).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over DOWNEY-DUMAS, in view of WEINBERG (U.S. Pub. No. 2015/0332564 A1).
Per claim 18, DOWNEY-DUMAS does not teach “further comprising a decibel meter configured to compare noise levels at predetermined time intervals”.
In analogous teaching of an environment around a user, WEINBERG teaches periodically measuring and comparing noise decibel levels (¶ [0005], ¶ [0029], ¶ [0047], ¶ [0051-0053], the device detects the noise level of the environment, and compares the noise level with a noise level threshold. If the noise level is below the noise level threshold (i.e., if the environment is sufficiently quiet …However, if the noise level is above the noise level threshold (i.e., if the environment is too noisy …; the device 104 measures a noise level 202 of the environment 112 of the user 102, and performs a comparison 206 of the noise level 202 of the noise 114 of the environment 112 with a noise level threshold 204 (e.g., determining whether the sound level of the environment 112 is above or below a sound level threshold, such as 65 decibels; the noise 114 of the environment 112 may be measured by a microphone 608 as a sound volume, e.g., a decibel measurement; the device 104 may periodically detect the noise level 202 of the environment 112 of the user 102, and may periodically compare the last detected noise level 202 of the environment 112 with the noise level threshold 204… the device 104 may detect the noise level 202 periodically in a different manner whether the environment 112 is currently detected to be noisy or quiet… the device 104 may be present in a quiet environment where the noise level 202 is below a noise level threshold 204 of 64 decibels. The device 104 may therefore evaluate the noise level 202 of the environment 112 on a comparatively relaxed basis, such as 30-second intervals. At a later time 702, upon determining that the noise level 202 now exceeds the noise level threshold 204, the device 104 may identify a noisy environment status 706 of the environment 112, and reduce the period duration of the noise evaluation from thirty seconds to fifteen seconds)
Thus, given the teaching of WEINBERG, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of periodically measuring and comparing noise decibel levels of WEINBERG into a personal chamber environment for a user of DOWNEY-DUMAS, such that a personal chamber would periodically measure and compare noise decibel levels. One of ordinary skill in the art would have been motivated to do so because WEINBERG recognizes that it would have been advantageous to determine whether a user environment is quiet or noisy to determine whether to present an alert and sampling noise level periodically would provide a more accurate determination (¶ [0005], the device detects the noise level of the environment, and compares the noise level with a noise level threshold. If the noise level is below the noise level threshold (i.e., if the environment is sufficiently quiet for the user to receive the alert), the device presents the alert to the user. However, if the noise level is above the noise level threshold (i.e., if the environment is too noisy for the user to receive the alert), the device refrains from presenting the alert, and instead defers the presentation of the alert until the device detects that the noise level has subsided below the noise level threshold; sampling the noise level 202 periodically may provide a more accurate determination). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of periodically measuring and comparing noise decibel levels as taught by WEINBERG into another known method of a personal chamber environment for a user as taught by DOWNEY-DUMAS to yield predictable and reasonably successful results of periodically measuring and comparing noise decibel levels in a personal chamber for a user (KSR MPEP 2143).

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over DOWNEY-DUMAS, in view of SCHICK (U.S. Pub. No. 10,107,708 B1).
Per claim 23, DOWNEY-DUMAS does not teach “further comprising a liquid sensor associated with at least one of the desk and the floor”.
In analogous teaching of an enclosed structure, SCHICK teaches that a liquid sensor, associated with a floor, detects liquid and triggers a notification of a liquid spill to an administrator (Fig.3, 6, Col.1, Ln.54-Col.2, Ln.2; Col.6, Ln.1-3; Col.7, Ln.58-Col.8, Ln.2; Col.8, Ln.43-56; Col.9, Ln.29-37; a floor covering with a sensor assembly which is operable to detect a liquid. Once a liquid is detected, the floor covering may communicate with a software application executing on an electronic device. The software application may alert a responsible party, emergency or security services…The floor covering may include a sensor assembly, a processing element, and/or a transmitter. The sensor assembly may generate information when exposed to liquid. The processing element may determine a location of the liquid based upon the information from the sensor assembly. The transmitter may transmit data regarding the liquid; The sensor assembly 22 generally detects the presence of liquids and generates at least one signal that may be used to determine the location of the liquid; Upon receipt of signals or data from the sensor assembly 22, the processing element 28 may determine the location and size of the liquid. The processing element 28 may also communicate data about the liquid to the transmitter 24 and may instruct the transmitter 24 to transmit the data to the communication network 30. The data about the liquid may include an alert that a spill or leak has occurred, the location of the liquid, such as a center location or a location of the corners of the area, whether the area of the liquid is growing, and the like. The processing element 28 may update the data at regular intervals and may communicate the updated data to the transmitter 24 for transmission; The sensor assembly 22 may continuously communicate with the processing element 28 while liquid is present on the floor covering 12. In turn, the processing element 28 may update the transmitted information at regular intervals…The user of the electronic device 44 may be a responsible party, such as the owner of a house or the manager of a facility in which the floor covering 12 is located; The communication element 48 of the electronic device 44 may receive the data from the transmitter 24 of the floor covering 12… may display a message on the screen 46 that either a spill or a leak has been detected on the floor covering 12)
Thus, given the teaching of SCHICK, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a liquid sensor associated with a floor detecting liquid and triggering a notification of a liquid spill to an administrator of SCHICK into a floor of DOWNEY-DUMAS, such that a liquid sensor associated with a floor would detect liquid spills and would trigger a notification of the liquid spills to an administrator. One of ordinary skill in the art would have been motivated to do so because SCHICK recognizes that it would have been advantageous to send a notification of detected liquid to mitigate losses from a spill (ABSTRACT, A system for detecting a leak or spill and mitigating losses resulting therefrom…The software application executes on an electronic device and is operable to receive data from the floor covering regarding the liquid; display a message that liquid has been detected on the floor covering). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of a floor (a liquid sensor associated with a floor detecting liquid and triggering a notification of a liquid spill to an administrator) as taught by SCHICK into another known method of a floor of an enclosed structure as taught by DOWNEY-DUMAS to yield predictable and reasonably successful results of a liquid sensor associated with a floor detecting liquid spills and notifying an administrator of the liquid spills (KSR MPEP 2143).

Per claim 24, SCHICK further teaches “wherein the liquid sensor triggers to notify an administrator of spilled liquids” (Fig.3, 6, Col.1, Ln.54-Col.2, Ln.2; Col.6, Ln.1-3; Col.7, Ln.58-Col.8, Ln.2; Col.8, Ln.43-56; Col.9, Ln.29-37; a floor covering with a sensor assembly which is operable to detect a liquid. Once a liquid is detected, the floor covering may communicate with a software application executing on an electronic device. The software application may alert a responsible party, emergency or security services…The floor covering may include a sensor assembly, a processing element, and/or a transmitter. The sensor assembly may generate information when exposed to liquid. The processing element may determine a location of the liquid based upon the information from the sensor assembly. The transmitter may transmit data regarding the liquid; The sensor assembly 22 generally detects the presence of liquids and generates at least one signal that may be used to determine the location of the liquid; Upon receipt of signals or data from the sensor assembly 22, the processing element 28 may determine the location and size of the liquid. The processing element 28 may also communicate data about the liquid to the transmitter 24 and may instruct the transmitter 24 to transmit the data to the communication network 30. The data about the liquid may include an alert that a spill or leak has occurred, the location of the liquid, such as a center location or a location of the corners of the area, whether the area of the liquid is growing, and the like. The processing element 28 may update the data at regular intervals and may communicate the updated data to the transmitter 24 for transmission; The sensor assembly 22 may continuously communicate with the processing element 28 while liquid is present on the floor covering 12. In turn, the processing element 28 may update the transmitted information at regular intervals…The user of the electronic device 44 may be a responsible party, such as the owner of a house or the manager of a facility in which the floor covering 12 is located; The communication element 48 of the electronic device 44 may receive the data from the transmitter 24 of the floor covering 12… may display a message on the screen 46 that either a spill or a leak has been detected on the floor covering 12). [Comment: the combination and motivation is the same as that of claim 23.]

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over DOWNEY (U.S. Pub. No. 2013/0067834 A1), in view of DUMAS (U.S. Pub. No. 2014/0077929 A1), and further in view of GARING (U.S. Pub. No. 2017/0289494 A1), and further in view of PIEPEL (U.S. Pub. No. 2002/0163720 A1).
Per claim 21, DOWNEY teaches “An enclosure for conducting private activities, comprising: (¶ [0023], The personal space unit is designed to provide an environment where an individual can privately rest, work, be entertained, or sleep in an otherwise public setting) a ceiling; a floor; a plurality of walls interconnecting the ceiling to the floor; (Fig.1, 3-5 show walls interconnecting a ceiling and a floor, ¶ [0007], ¶ [0032], ¶ [0041], customizing a personal space unit having an enclosed personal chamber defining an interior space and an access door; Personal chamber 12 can take any outward shape including cylindrical, prismatic, rectangular, cubic, spherical, among any other suitable shape…Personal chamber 12 consists of an outer shell which defines an inner cavity; Work surface 32 may take a wide variety of forms, and may extend from a wall, ceiling or floor of personal chamber 12) [Comment: “enclosed” chamber means that there are plurality of walls.] a door located in a wall that selectively provides access to an internal volume of the enclosed structure; (Fig.1, 3-4, an access door 14 on a wall of a chamber 12; ¶ [0033], Personal chamber 12 has an access door 14 that provides access to and egress from personal chamber 12) a desk; (Fig.3, ¶ [0040-0041], fold-down work surface 32…work surface 32 may fold to reduce or expand the work surface, may be hinged to stow work surface 32) an electronic power source; (¶ [0044], ¶ [0033], an outlet (not shown) may be provide to charge and/or provide a data link between a mobile device and the user interface of the personal space unit 10; Access door 14 may be powered … electrically) [Comment: the personal chamber also includes a lighting system, an air conditioner, etc. which all need electronic power sources to work.] a display screen; (Fig.5, ¶ [0030], ¶ [0054],  a multimedia system having a flat screen monitor 30; The video system may include a video monitor 30 to display visual media such as movies, pictures, etc) and a means for selective network communication; (¶ [0050], The multimedia system may be self-contained or may have access to a network such as the Internet. The multimedia system may have a Bluetooth™ or other short range wired or wireless interface to synchronize with a user's smartphone and provide options such as listening to music stored on such a device or watching videos or viewing pictures on such a device. Wi-Fi, Bluetooth™, or a landline may be provided to enable a smartphone or laptop computer, or any other compatible device access to the Internet) … and a sanitation device configured to disinfect surfaces within the enclosure” (¶ [0025], ¶ [0045-0046], A disinfectant or cleaning system may also be included so that the personal space unit may be automatically disinfected or cleaned between each use; A cleaning system may be included in some embodiments to sterilize the interior of the personal chamber upon completion of use…alcohol based wipes… An automated cleaning system could also be included. Such a cleaning system could, for example, robotically vacuum, spray a disinfectant and dry the chamber. One or more cameras could, in one embodiment, be included to check the interior surfaces after such a cleaning. A remote station could thus check the state of the personal space unit 10 and dispatch a worker if a more thorough cleaning is required).
However, DOWNEY does not teach “an accelerometer configured to track a state of the door being open, closed, or partially opened or closed”. 
In analogous teaching of a door, DUMAS teaches an accelerometer associated with a door to track a state of the door being open or closed (¶ [0125-0126], ¶ [0132-0133], ¶ [0013], An accelerometer 26 embedded in the door senses when the door is open or closed … Use of the accelerometer to detect door openings and closings as described above provides an advantage over prior art detection systems which utilize an interlock feature … The use of g-force plots output by the accelerometer can be used to determine door open and closed events; an accelerometer to track door openings … when the door is opened, or an attempt is made to open the door, which may be detected by the accelerometer 26; an accelerometer is disposed within a door within which the lock is also disposed. The accelerometer outputs a g-force signal as a function of movement of the door… determines whether the door is open or closed, as well as a position of the door). 
Thus, given the teaching of DUMAS, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a door accelerometer tracking a door being open or closed of DUMAS into a door of a rental space of DOWNEY, such that an accelerometer associated with a door of a rental space would track the door being open or closed. One of ordinary skill in the art would have been motivated to do so because DUMAS recognizes that it would have been advantageous to use an accelerometer to detect door openings and closings without additional wiring (¶ [0126], Use of the accelerometer to detect door openings and closings as described above provides an advantage over prior art detection systems which utilize an interlock feature… By using the accelerometer at the lock, or embedded within the door, no additional wiring based on feedback from the accelerometer is required. The use of g-force plots output by the accelerometer can be used to determine door open and closed events). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of a door accelerometer tracking a door being open or closed as taught by DUMAS into another known method of a door of a rental space as taught by DOWNEY to yield predictable and reasonably successful results (KSR MPEP 2143).
However, DOWNEY modified by DUMAS (hereinafter DOWNEY-DUMAS) does not teach “a liquid sensor associated with at least one of the desk and the floor”
In analogous teaching of a desk, GARING teaches a liquid sensor associated with a desk to detect liquid spills on the desk (Fig.5A-5B, ¶ [0088], the Hall effect sensor may be used to detect liquid spills on the working surfaces of the tables 514, 516 based on changes in the detect magnetic field due to the spilled liquid).
Thus, given the teaching of GARING, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a liquid sensor associated with a desk to detect liquid spills on the desk of GARING into a desk of a personal chamber of DOWNEY-DUMAS, such that a desk of a personal chamber would have a liquid sensor associated with the desk to detect liquid spills. One of ordinary skill in the art would have been motivated to do so because GARING recognizes that it would have been advantageous to use a sensor to detect liquid spills on desks (¶ [0088], the Hall effect sensor may be used to detect liquid spills on the working surfaces of the tables 514, 516 based on changes in the detect magnetic field due to the spilled liquid). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of a liquid sensor associated with a desk to detect liquid spills on the desk as taught by GARING into another known method of a desk of a personal chamber as taught by DOWNEY-DUMAS to yield predictable and reasonably successful results of a desk of a personal chamber having a liquid sensor associated with the desk to detect liquid spills on the desk (KSR MPEP 2143).
However, DOWNEY-DUMAS modified by GARING (hereinafter DOWNEY-DUMAS-GARING) does not teach “an advertising display associated with a wall of the plurality thereof, and a sensor that monitors foot traffic outside the enclosure”. 
In analogous teaching, PIEPEL teaches that a wall/window/door of an enclosed structure has an advertising display and that a sensor monitors foot traffic outside of the enclosed structure to determine whether to end displaying (¶ [0131-0135], Banks, accounting firms, securities companies, financial institutions, law firms, and other businesses are typically open for business during mornings and afternoons, but are typically closed at night… After core business hours expire 202, the windows or doors of such businesses may be converted into advertising or promotional tools by use of the present invention. The business could advertise its own business or sell access to its windows and door for other advertisers… manually adhering a screen to a window or window frame. Alternatively, if a motorized window shade is used, a computer system may automatically lower the shade at a preselected time… the system can be programmed to display the information until a set time (e.g. 2:00 a.m.) or a motion sensor may be placed outside the business. Once the foot traffic is below a predetermined threshold as evidenced by information from the motion sensor, the computer system may be programmed to shut off the projector).
Thus, given the teaching of PIEPEL, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a wall of an enclosed structure having an advertising display and a sensor monitoring foot traffic outside of the enclosed structure of PIEPEL into a personal chamber of DOWNEY-DUMAS-GARING, such that a wall of a personal chamber would have an advertising display and a sensor would monitor foot traffic outside of the personal chamber. One of ordinary skill in the art would have been motivated to do so because PIEPEL recognizes that it would have been advantageous to turn windows and doors into advertising displays after business hours and to use a sensor to monitor foot traffic outside to determine when to end displaying (¶ [0131-0135], Banks, accounting firms, securities companies, financial institutions, law firms, and other businesses are typically open for business during mornings and afternoons, but are typically closed at night… After core business hours expire 202, the windows or doors of such businesses may be converted into advertising or promotional tools by use of the present invention. The business could advertise its own business or sell access to its windows and door for other advertisers…the system can be programmed to display the information until a set time (e.g. 2:00 a.m.) or a motion sensor may be placed outside the business. Once the foot traffic is below a predetermined threshold as evidenced by information from the motion sensor, the computer system may be programmed to shut off the projector). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of a wall of an enclosed structure having an advertising display and a sensor monitoring foot traffic outside of the enclosed structure as taught by PIEPEL into another known method of a personal chamber as taught by DOWNEY-DUMAS-GARING to yield predictable and reasonably successful results of a wall of a personal chamber having an advertising display and a sensor monitoring foot traffic outside of the personal chamber (KSR MPEP 2143).

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over DOWNEY (U.S. Pub. No. 2013/0067834 A1), in view of DUMAS (U.S. Pub. No. 2014/0077929 A1), and further in view of SCHICK (U.S. Pub. No. 10,107,708 B1), and further in view of NAIR (U.S. Pub. No. 2015/0204551 A1), and further in view of HSU (U.S. Pub. No. 2018/0012475 A1), and further in view of WU (U.S. Pub. No. 2012/0305340 A1), and further in view of KAJAK (U.S. Pub. No. 2018/0199743 A1), and further in view of LAKSHMIKANTHAN (U.S. Patent No. 6,475,357 A1), and further in view of YAU (U.S. Pub. No. 2015/0267404 A1), and further in view of RINKLAKE (U.S. Patent No. 6,182,404 B1), and further in view of PIEPEL (U.S. Pub. No. 2002/0163720 A1), and further in view of GHOSH (U.S. Pub. No. 2016/0117688 A1), and further in view of WEINBERG (U.S. Pub. No. 2015/0332564 A1).
Per claim 25, DOWNEY teaches “A system for conducting private activities, comprising: (¶ [0023], The personal space unit is designed to provide an environment where an individual can privately rest, work, be entertained, or sleep in an otherwise public setting) an enclosed structure that creates an environment that allows a user to reserve, customize, and confirm a session in advance, (¶ [0029], ¶ [0095], ¶ [0026-0027], ¶ [0080-0081], the user can create a new user profile or modify an existing user profile, reserve a personal space unit, and preconfigure a personal space unit from a remote location before arrival at the destination where the personal space unit is located; a user could log in and create a user profile at home using a desktop computer terminal connected to the internet before arriving at a destination, which in this case is a customizable hotel room. The user could both reserve and preconfigure a hotel room such that when the user arrives at the hotel, the hotel room has been set to a particular temperature, selected music is playing and a lighting scheme of choice is employed; A wide variety of customizable environment features may be provided such that the internal environment of the personal space unit can be customized to suit a particular user's preferences…a user may select and customize the environment features by way of an interface; payment may be confirmed…the payment in some embodiments may be made ahead of time…Once identification and/or payment has been confirmed process then proceeds to block 220, where a decision is made whether the user is a preexisting user having a user profile or a new user who needs to configure a new profile) the enclosed structure comprising a ceiling, a floor, a plurality of walls interconnecting the ceiling to the floor, (Fig.1, 3-5 show walls interconnecting a ceiling and a floor, ¶ [0007], ¶ [0032], ¶ [0041], customizing a personal space unit having an enclosed personal chamber defining an interior space and an access door; Personal chamber 12 can take any outward shape including cylindrical, prismatic, rectangular, cubic, spherical, among any other suitable shape…Personal chamber 12 consists of an outer shell which defines an inner cavity; Work surface 32 may take a wide variety of forms, and may extend from a wall, ceiling or floor of personal chamber 12) [Comment: “enclosed” chamber means that there are plurality of walls.] and a door in one wall that selectively provides access to an internal volume of the enclosed structure; (Fig.1, 3-4, an access door 14 on a wall of a chamber 12; ¶ [0033], Personal chamber 12 has an access door 14 that provides access to and egress from personal chamber 12) wherein the enclosed structure includes: a desk, (Fig.3, ¶ [0040-0041], fold-down work surface 32…work surface 32 may fold to reduce or expand the work surface, may be hinged to stow work surface 32) a chair, (Fig.4-5, ¶ [0042], Upper seat surface 36… be reclined between a first, fully reclining position and a second, upright seated position… both lower seat surface 34 and upper seat surface 36 may be adjustable such that the relative hardness or softness of the surfaces may be varied to suit the user's preferences. For example, this may be done using air or fluid pressure within the seat or within pockets or bladders within the seat. In one embodiment, both lower seating surface 34 and upper seating surface 36 may be heated or cooled depending on the user's preference) an electronic power source, (¶ [0044], ¶ [0033], an outlet (not shown) may be provide to charge and/or provide a data link between a mobile device and the user interface of the personal space unit 10; Access door 14 may be powered … electrically) [Comment: the personal chamber also includes a lighting system, an air conditioner, etc. which all need electronic power sources to work.] a display screen; (Fig.5, ¶ [0030], ¶ [0054],  a multimedia system having a flat screen monitor 30; The video system may include a video monitor 30 to display visual media such as movies, pictures, etc) and selective network connectivity” (¶ [0050], The multimedia system may be self-contained or may have access to a network such as the Internet. The multimedia system may have a Bluetooth™ or other short range wired or wireless interface to synchronize with a user's smartphone and provide options such as listening to music stored on such a device or watching videos or viewing pictures on such a device. Wi-Fi, Bluetooth™, or a landline may be provided to enable a smartphone or laptop computer, or any other compatible device access to the Internet) … wherein at least a portion of one wall of the plurality thereof is comprised of glass capable of selective opacity changes” (Fig, 3-4 shows a window 18 on a wall of a chamber; ¶ [0059], ¶ [0035], window 18 may also be adjusted to increase or decrease opacity, thereby increasing or decreasing the amount of light permitted to enter personal chamber; personal chamber 12 can include a window 18 on its upper surface. Window 18 can be opaque, transparent, privacy glass, or two-way glass). 
However, DOWNEY does not teach “an accelerometer configured to track a state of the door being open, closed, or partially opened or closed or a pressure sensor configured to detect a force of the door opening or closing”. 
In analogous teaching of a door, DUMAS teaches an accelerometer associated with a door to track a state of the door being open or closed (¶ [0125-0126], ¶ [0132-0133], ¶ [0013], An accelerometer 26 embedded in the door senses when the door is open or closed … Use of the accelerometer to detect door openings and closings as described above provides an advantage over prior art detection systems which utilize an interlock feature … The use of g-force plots output by the accelerometer can be used to determine door open and closed events; an accelerometer to track door openings … when the door is opened, or an attempt is made to open the door, which may be detected by the accelerometer 26; an accelerometer is disposed within a door within which the lock is also disposed. The accelerometer outputs a g-force signal as a function of movement of the door… determines whether the door is open or closed, as well as a position of the door). 
Thus, given the teaching of DUMAS, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a door accelerometer tracking a door being open or closed of DUMAS into a door of a rental space of DOWNEY, such that an accelerometer associated with a door of a rental space would track the door being open or closed. One of ordinary skill in the art would have been motivated to do so because DUMAS recognizes that it would have been advantageous to use an accelerometer to detect door openings and closings without additional wiring (¶ [0126], Use of the accelerometer to detect door openings and closings as described above provides an advantage over prior art detection systems which utilize an interlock feature… By using the accelerometer at the lock, or embedded within the door, no additional wiring based on feedback from the accelerometer is required. The use of g-force plots output by the accelerometer can be used to determine door open and closed events). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of a door accelerometer tracking a door being open or closed as taught by DUMAS into another known method of a door of a rental space as taught by DOWNEY to yield predictable and reasonably successful results (KSR MPEP 2143).
However, DOWNEY modified by DUMAS (hereinafter DOWNEY-DUMAS) does not teach “a liquid sensor associated with at least one of the desk and the floor, wherein the liquid sensor triggers to notify an administrator of spilled liquids”. 
In analogous teaching of an enclosed structure, SCHICK teaches that a liquid sensor, associated with a floor, detects liquid and triggers a notification of a liquid spill to an administrator (Fig.3, 6, Col.1, Ln.54-Col.2, Ln.2; Col.6, Ln.1-3; Col.7, Ln.58-Col.8, Ln.2; Col.8, Ln.43-56; Col.9, Ln.29-37; a floor covering with a sensor assembly which is operable to detect a liquid. Once a liquid is detected, the floor covering may communicate with a software application executing on an electronic device. The software application may alert a responsible party, emergency or security services…The floor covering may include a sensor assembly, a processing element, and/or a transmitter. The sensor assembly may generate information when exposed to liquid. The processing element may determine a location of the liquid based upon the information from the sensor assembly. The transmitter may transmit data regarding the liquid; The sensor assembly 22 generally detects the presence of liquids and generates at least one signal that may be used to determine the location of the liquid; Upon receipt of signals or data from the sensor assembly 22, the processing element 28 may determine the location and size of the liquid. The processing element 28 may also communicate data about the liquid to the transmitter 24 and may instruct the transmitter 24 to transmit the data to the communication network 30. The data about the liquid may include an alert that a spill or leak has occurred, the location of the liquid, such as a center location or a location of the corners of the area, whether the area of the liquid is growing, and the like. The processing element 28 may update the data at regular intervals and may communicate the updated data to the transmitter 24 for transmission; The sensor assembly 22 may continuously communicate with the processing element 28 while liquid is present on the floor covering 12. In turn, the processing element 28 may update the transmitted information at regular intervals…The user of the electronic device 44 may be a responsible party, such as the owner of a house or the manager of a facility in which the floor covering 12 is located; The communication element 48 of the electronic device 44 may receive the data from the transmitter 24 of the floor covering 12… may display a message on the screen 46 that either a spill or a leak has been detected on the floor covering 12)
Thus, given the teaching of SCHICK, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a liquid sensor associated with a floor detecting liquid and triggering a notification of a liquid spill to an administrator of SCHICK into a floor of DOWNEY-DUMAS, such that a liquid sensor associated with a floor would detect liquid spills and would trigger a notification of the liquid spills to an administrator. One of ordinary skill in the art would have been motivated to do so because SCHICK recognizes that it would have been advantageous to send a notification of detected liquid to mitigate losses from a spill (ABSTRACT, A system for detecting a leak or spill and mitigating losses resulting therefrom…The software application executes on an electronic device and is operable to receive data from the floor covering regarding the liquid; display a message that liquid has been detected on the floor covering). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of a floor (a liquid sensor associated with a floor detecting liquid and triggering a notification of a liquid spill to an administrator) as taught by SCHICK into another known method of a floor of an enclosed structure as taught by DOWNEY-DUMAS to yield predictable and reasonably successful results of a liquid sensor associated with a floor detecting liquid spills and notifying an administrator of the liquid spills (KSR MPEP 2143).
However, DOWNEY-DUMAS modified by SCHICK (hereinafter DOWNEY-DUMAS-SCHICK) does not teach “a series of sensors associated with the floor configured to determine whether a user has entered the enclosed structure”.
In analogous teaching of an enclosed structure, NAIR teaches using pressure sensors to detect a user’s presence/occupancy of a room, and in other words detecting whether a person has entered a room (¶ [0016], The occupancy sensors 250 can include video sensors, motion sensors, infrared sensors, pressure sensors, or any other type of sensor that can detect the presence of a person or persons in a room or zone. If pressure sensors are used, the pressure sensors can be installed under carpet or tile in a floor to sense the presence of a person or persons…The computer processor controller 270 receives data from the occupancy sensor 250, and transmits a signal to the control servomotor 265 to open or close the airflow vent 260 based on the data received from the occupancy sensor 250. The controlled opening and closing of the airflow vents allows for zones within a room to be controlled independently around local temperature sensors, allows for precise temperature zone control, and allows zone control operation to be overridden by occupancy of the zone). [See ¶ [0081] of the present application for interpretation of “detecting whether a user has entered a room” as detecting a user’s presence/absence in a room.]
Thus, given the teaching of NAIR, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of using pressure sensors to detect whether a user has entered a room of NAIR into a personal chamber of DOWNEY-DUMAS-SCHICK, such that a personal chamber would use pressure sensors to detect whether a user has entered the personal chamber. One of ordinary skill in the art would have been motivated to do so because NAIR recognizes that it would have been advantageous to detect occupancy to control airflow and temperature (¶ [0016], The computer processor controller 270 receives data from the occupancy sensor 250, and transmits a signal to the control servomotor 265 to open or close the airflow vent 260 based on the data received from the occupancy sensor 250. The controlled opening and closing of the airflow vents allows for zones within a room to be controlled independently around local temperature sensors, allows for precise temperature zone control, and allows zone control operation to be overridden by occupancy of the zone). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of using pressure sensors to detect whether a user has entered a room as taught by NAIR into another known method of a personal chamber as taught by DOWNEY-DUMAS-SCHICK to yield predictable and reasonably successful results of using pressure sensors to detect whether a user has entered a personal chamber (KSR MPEP 2143).
However, DOWNEY-DUMAS-SCHICK modified by NAIR (hereinafter DOWNEY-DUMAS-SCHICK-NAIR) does not teach “wherein the series of sensors are pressure sensors covered by conductive fabric that distributes pressure across the cover to at least one sensor of the series of pressure sensors”.
In analogous teaching of floor pressure sensors, HSU teaches a plurality of floor pressure sensors (Claim 15, ¶ [0004], ¶ [0027], a plurality of said motion-sensing floor mats joined together, each provided with a control module, a sensor module … when any of the motion-sensing floor mats is under pressure, the sensor module of the motion-sensing floor mat under pressure generates a sensing signal; motion-sensing floor mat is provided therein with a sensor module. When subjected to pressure, the sensor module sends a sensing signal to a monitoring device; As shown in FIGS. 1-3, the pressure-sensing layer 2) covered by conductive fabric that distributes pressure across the cover to at least one of the floor pressure sensors (Fig.1, ¶ [0022], ¶ [0007], ¶ [0030], the motion-sensing floor mat of the present invention has a main sensing unit covered with a soft and resilient conductive surface layer. This conductive surface layer and the underlying pressure-sensing layer jointly form a piezoresistive sensor; The elastic conductive layer covers the insulating and isolating layer such that, when a portion of the elastic conductive layer is compressed by an external force, the compressed portion of the elastic conductive layer is brought into contact with the pressure-sensing layer through the corresponding through holes. Thus, using a non-conscious sensing method, the motion-sensing floor mat can monitor the interaction between an elderly person and an indoor environment continuously; the insulating and isolating layer 3 covers the pressure-sensing layer 2 …The elastic conductive layer 4 covers the insulating and isolating layer 3 … the elastic conductive layer 4 may be made of fabric, air cushions, or other suitable elastic materials that are electrically conductive).
Thus, given the teaching of HSU, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of floor pressure sensors covered by conductive fabric that distributes pressure across the cover to at least one of the floor pressure sensors of HSU into floor pressure sensors of DOWNEY-DUMAS-SCHICK-NAIR, such that floor pressure sensors of a personal chamber would be covered by conductive fabric that distributes pressure across the cover to at least one of the floor pressure sensors. One of ordinary skill in the art would have been motivated to do so because HSU recognizes that it would have been advantageous to use pressure sensors with conductive cover, that are associated with a floor, to detection a location of a fall of a person (ABSTRACT, ¶ [0007], A motion-sensing floor mat, an assembly of such floor mats, and a monitoring system with such floor mats are provided; wherein the floor mat can be joined with another such floor mat and electrically connected to a monitoring device to form the monitoring system… When any of the floor mats is subjected to pressure (e.g., when someone falls on the floor mat accidentally) and generates a sensing signal, the monitoring device can pinpoint the position of that floor mat (i.e., the location of the fall) rapidly according to the topology matrix; The elastic conductive layer covers the insulating and isolating layer such that, when a portion of the elastic conductive layer is compressed by an external force, the compressed portion of the elastic conductive layer is brought into contact with the pressure-sensing layer through the corresponding through holes. Thus, using a non-conscious sensing method, the motion-sensing floor mat can monitor the interaction between an elderly person and an indoor environment continuously). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of floor pressure sensors covered by conductive fabric that distributes pressure across the cover to at least one of the floor pressure sensors as taught by HSU into another known method of floor pressure sensors of personal chamber of DOWNEY-DUMAS-SCHICK-NAIR to yield predictable and reasonably successful results of floor pressure sensors of personal chamber covered by conductive fabric that distributes pressure across the cover to at least one of the floor pressure sensors, especially given that both HSU and NAIR are in the same field of endeavor of floor pressure sensors (KSR MPEP 2143).
However, although DOWNEY teaches a speaker within the enclosed structure (¶ [0053], The audio system may be a speaker/headphone system), DOWNEY-DUMAS-SCHICK-NAIR modified by HSU (hereinafter DOWNEY-DUMAS-SCHICK-NAIR-HSU) does not teach “a speaker configured to emit audible noise when an individual enters the enclosed structure without previously reserving and confirming a session; a visual indicator configured to notify the individual of an unauthorized session”. 
In analogous teaching of user authorization, WU teaches generating an audio/speaker alarm when an unauthorized user enters an enclosed structure (¶ [0080], ¶ [0075], and ¶ [0106], only authorized users with secure card comprising elevator access rights are allowed to use the elevator and unauthorized users are prevented from accessing the elevator; Any occupants without secure cards are notified that they must exit the elevator car 110. They are notified by, for example, a buzzer, an alarm, a light, or a display; a light will illuminate, an audible signal/alarm will sound, etc. to notify the person). [Comment: buzzer is one type of speaker.] WU further teaches a visual indicator configured to notify the individual of an unauthorized session” (¶ [0080], ¶ [0075], and ¶ [0106], only authorized users with secure card comprising elevator access rights are allowed to use the elevator and unauthorized users are prevented from accessing the elevator; Any occupants without secure cards are notified that they must exit the elevator car 110. They are notified by, for example, a buzzer, an alarm, a light, or a display; a light will illuminate, an audible signal/alarm will sound, etc. to notify the person). 
Thus, given the teaching of WU, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of generating an audio/speaker alarm and a visual alarm for an unauthorized user entering an enclosed structure as taught by WU into an unauthorized user without reserving and confirming a personal chamber that has a speaker as taught by DOWNEY-DUMAS-SCHICK-NAIR-HSU, such that an audio alarm via a speaker and a visual alarm would be generated for an unauthorized user entering a personal chamber without reserving and confirming. One of ordinary skill in the art would have been motivated to do so because WU recognizes that it would have been advantageous to notify an unauthorized user upon entering an enclosed structure (¶ [0080], ¶ [0075], and ¶ [0106], only authorized users with secure card comprising elevator access rights are allowed to use the elevator and unauthorized users are prevented from accessing the elevator; Any occupants without secure cards are notified that they must exit the elevator car 110. They are notified by, for example, a buzzer, an alarm, a light, or a display; a light will illuminate, an audible signal/alarm will sound, etc. to notify the person). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of authorization and notification (generating an audio/speaker alarm and a visual alarm for an unauthorized user entering an enclosed structure) as taught by WU into another known method of authorization and notification (an unauthorized user without reserving and confirming a personal chamber that has a speaker) as taught by DOWNEY-DUMAS-SCHICK-NAIR-HSU to yield predictable and reasonably successful results (KSR MPEP 2143).
However, DOWNEY-DUMAS-SCHICK-NAIR-HSU modified by WU (hereinafter DOWNEY-DUMAS-SCHICK-NAIR-HSU-WU) does not teach “a channel for routing liquid to the exterior of the enclosure or into a bladder”. 
In analogous teaching of a desk, KAJAK teaches that a desk includes a channel for routing liquid spill to a receptacle (Fig.1, 3-4 show channel(s) 18 for routing liquid spills to a receptacle 20 with an absorbent pad 22; ¶ [0027-0028], the tray 10 comprises a casing 16 having a top surface 12 with at least one aperture 18 through the top surface 12. The aperture 18 acts as a drain for liquid that is spilled on the top surface 12. The aperture 18 may take any form including, without limitation, a round, square or rectangular shaped hole or slot… the tray 10 may have a generally rectangular shape and be used in a tray table that is pivotably and foldably attached to a seatback in an airplane or train, such that the tray table can be selectively folded down by a passenger… a receptacle 20 is positioned within the casing 16 and below the aperture 18 in the top surface 12, and configured to receive an absorbent pad 22 that can be removably positioned in the receptacle 20 below the aperture 18 to be in communication with the top surface 12. The absorbent pad 22 is configured to absorb liquid that spills on the top surface 12 and enters the aperture 18). [Comment: also see ABSTRACT for similar teachings; see ¶ [0062] of the present application for interpretation of a channel being a drainage; see Cambridge Dictionary for a definition of a “channel”: a passage for water or other liquids to flow along (https://dictionary.cambridge.org/us/dictionary/english/channel).]
Thus, given the teaching of KAJAK, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a desk including a channel for routing liquid spill to a receptacle of KAJAK into a desk of a personal chamber of DOWNEY-DUMAS-SCHICK-NAIR-HSU-WU, such that a desk of a personal chamber would have include a channel for routing liquid spill to a receptacle. One of ordinary skill in the art would have been motivated to do so because KAJAK recognizes that it would have been advantageous to (ABSTRACT, Trays for tray tables that prevent liquid spilled on a top surface of the trays from spreading over edges of the trays. A casing having a top surface with at least one aperture through the top surface, a receptacle within the casing positioned below the aperture in the top surface configured to receive an absorbent pad that can be removably positioned in the receptacle below the aperture to be in communication with the top surface of the tray. Spilled liquids can be guided toward the aperture in the top surface and absorbed in the absorbent pad within the casing). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of a desk including a channel for routing liquid spill to a receptacle as taught by KAJAK into another known method of a desk of a personal chamber as taught by DOWNEY-DUMAS-SCHICK-NAIR-HSU-WU to yield predictable and reasonably successful results of a desk of a personal chamber including a channel for routing liquid spill to a receptacle (KSR MPEP 2143).
However, although KAJAK discloses a desk including a channel for routing liquid spill to a receptacle, KAJAK does not teach the receptacle is a bladder. Therefore DOWNEY-DUMAS-SCHICK-NAIR-HSU-WU modified by KAJAK (hereinafter DOWNEY-DUMAS-SCHICK-NAIR-HSU-WU-KAJAK) does not teach “routing liquid…into a bladder”.
In analogous teaching of routing liquid, LAKSHMIKANTHAN teaches routing liquid into a bladder (ABSTRACT, Col.5, Ln.14-16, route a fluid from the fluid source into the bladder to inflate; A fluid source 138 supplies a fluid, i.e., a gas or liquid, to the bladder 136 allowing the bladder 136 to be inflated to varying degrees).
Thus, given the teaching of LAKSHMIKANTHAN, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of routing liquid to a bladder of LAKSHMIKANTHAN into a desk including a channel for routing liquid spill to a receptacle of DOWNEY-DUMAS-SCHICK-NAIR-HSU-WU-KAJAK, such that a desk would include a channel for routing liquid spill to a bladder. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known type of receptacle for receiving routed liquid (bladder) as taught by LAKSHMIKANTHAN into another known method of a desk including a channel for routing liquid spill to a receptacle as taught by DOWNEY-DUMAS-SCHICK-NAIR-HSU-WU-KAJAK to yield predictable and reasonably successful results of a desk including a channel for routing liquid spill to a bladder (KSR MPEP 2143).
However, DOWNEY-DUMAS-SCHICK-NAIR-HSU-WU-KAJAK modified by LAKSHMIKANTHAN (hereinafter DOWNEY-DUMAS-SCHICK-NAIR-HSU-WU-KAJAK-LAKSHMIKANTHAN) does not teach “ a labyrinth baffle associated with the ceiling or a roof structure of the enclosed structure configured to direct air into the enclosed structure and to muffle sound outside the enclosed structure”. 
In analogous teaching of an enclosed structure, YAU teaches a baffle associated with a ceiling to direct air into a room and to muffle sound outside the room (Fig.3, Fig.17, ¶ [0004-0005], ABSTRACT, ¶ [0024], ¶ [0064], [0069-0071], ¶ [0079-0080], A drawback of all such door grills is the lack of acoustic privacy. The grill simply provides a thoroughfare air channel from one space (for example a corridor) to another space (for example, an office). Neither privacy nor sound attenuation is considered with regard to these grills. There remains a need for a passive ventilation system which attenuates sound and which can adequately address these and other challenges; A passive ventilation panel and system, in particular for use in doors, ceilings, walls and partitions enables an exchange of supply and return air for at least one room…; A method of providing ventilation and both reactive and dissipative sound dampening between two spaces which comprises placing a panel and/or panel structure, as described above (as a whole or part of a door, wall, ceiling, partition or window) between said two spaces; The present invention provides a passive ventilation panel, panel structure and system which enables and both reactive and dissipative sound dampening as well as air exchange between at least two spaces/rooms by way of … a plurality of horizontally dispersed staggered baffles; a plurality of horizontally dispersed/staggered baffles dissipates and absorbs sound within the panel or panel structure…The shape of baffle, if desired, may be long to damp a larger frequency range… The thickness of the baffles may be selected with reference to the predominant frequency of the noise to be addressed… It is important to understand that baffles are of a sufficient “depth” such that air travels into channels around the baffles (airflow channels); the greater the length of the baffle, the greater amount of acoustic energy absorbed… parallel sound-attenuating baffles)
Thus, given the teaching of YAU, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a baffle on a ceiling to direct air to a room and to muffle sound outside of the room of YAU into a personal chamber of DOWNEY-DUMAS-SCHICK-NAIR-HSU-WU-KAJAK-LAKSHMIKANTHAN, such that a personal chamber would have a baffle on a ceiling to direct air to the personal chamber and to muffle sound outside of the personal chamber. One of ordinary skill in the art would have been motivated to do so because YAU recognizes that it would have been advantageous to provide not only air ventilation but also sound attenuation between two spaces (¶ [0004-0005], A drawback of all such door grills is the lack of acoustic privacy. The grill simply provides a thoroughfare air channel from one space (for example a corridor) to another space (for example, an office). Neither privacy nor sound attenuation is considered with regard to these grills. There remains a need for a passive ventilation system which attenuates sound and which can adequately address these and other challenges). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of a baffle on a ceiling to direct air to a room and to muffle sound outside of the room as taught by YAU into another known method of a personal chamber as taught by DOWNEY-DUMAS-SCHICK-NAIR-HSU-WU-KAJAK-LAKSHMIKANTHAN to yield predictable and reasonably successful results of a baffle on a ceiling to direct air to a personal chamber and to muffle sound outside of the personal chamber (KSR MPEP 2143).
However, DOWNEY-DUMAS-SCHICK-NAIR-HSU-WU-KAJAK-LAKSHMIKANTHAN modified by YAU (hereinafter DOWNEY-DUMAS-SCHICK-NAIR-HSU-WU-KAJAK-LAKSHMIKANTHAN-YAU) does not teach the baffle is a “labyrinth” baffle. 
In analogous teaching of roof/ceiling baffles, RINKLAKE teaches a labyrinth baffle directing air to flow (Col.3, Ln.42-45; Col.5, Ln.34-37; Col.7, Ln.47-49; The penetration of snow and small animals in the gap between the overlapping structural elements can be prevented if there are baffles that form labyrinths on the eaves-side edge of the sub-roofing element; there are two rows of baffles 44 and 46 respectively that form labyrinths which allow air to flow under a structural element supported by a sub-roofing element; A further feature of the invention resides broadly in the sub-roofing element characterized by the fact that there are baffles 44, 46 that form labyrinths)
Thus, given the teaching of RINKLAKE, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a labyrinth baffle directing air of RINKLAKE into a baffle associated with a ceiling of a personal chamber directing air and muffling sound of DOWNEY-DUMAS-SCHICK-NAIR-HSU-WU-KAJAK-LAKSHMIKANTHAN-YAU, such that a labyrinth baffle associated with a ceiling of a personal chamber would direct air into the personal chamber and muffle sound outside the personal chamber. One of ordinary skill in the art would have been motivated to do so because RINKLAKE recognizes that it would have been advantageous to a labyrinth baffle would prevent penetration of snow and small animals, and allow air to flow (Col.3, Ln.42-45; Col.5, Ln.34-37; The penetration of snow and small animals in the gap between the overlapping structural elements can be prevented if there are baffles that form labyrinths on the eaves-side edge of the sub-roofing element; there are two rows of baffles 44 and 46 respectively that form labyrinths which allow air to flow under a structural element supported by a sub-roofing element). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of a labyrinth baffle as taught by RINKLAKE into another known method of a baffle associated with a ceiling of a personal chamber directing air and muffling sound as taught by DOWNEY-DUMAS-SCHICK-NAIR-HSU-WU-KAJAK-LAKSHMIKANTHAN-YAU to yield predictable and reasonably successful results of a labyrinth baffle associated with a ceiling of a personal chamber directing air and muffling sound, especially given that RINKLAKE and YAU are in the same field of endeavor of ceiling/roof baffles directing air (KSR MPEP 2143).
However, DOWNEY-DUMAS-SCHICK-NAIR-HSU-WU-KAJAK-LAKSHMIKANTHAN-YAU modified by RINKLAKE (hereinafter DOWNEY-DUMAS-SCHICK-NAIR-HSU-WU-KAJAK-LAKSHMIKANTHAN-YAU-RINKLAKE) does not teach “an advertising display associated with a wall of the plurality thereof, and a sensor that monitors foot traffic outside the enclosed structure”. 
In analogous teaching, PIEPEL teaches that a wall/window/door of an enclosed structure has an advertising display and that a sensor monitors foot traffic outside of the enclosed structure to determine whether to end displaying (¶ [0131-0135], Banks, accounting firms, securities companies, financial institutions, law firms, and other businesses are typically open for business during mornings and afternoons, but are typically closed at night… After core business hours expire 202, the windows or doors of such businesses may be converted into advertising or promotional tools by use of the present invention. The business could advertise its own business or sell access to its windows and door for other advertisers… manually adhering a screen to a window or window frame. Alternatively, if a motorized window shade is used, a computer system may automatically lower the shade at a preselected time… the system can be programmed to display the information until a set time (e.g. 2:00 a.m.) or a motion sensor may be placed outside the business. Once the foot traffic is below a predetermined threshold as evidenced by information from the motion sensor, the computer system may be programmed to shut off the projector).
Thus, given the teaching of PIEPEL, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a wall of an enclosed structure having an advertising display and a sensor monitoring foot traffic outside of the enclosed structure of PIEPEL into a personal chamber of DOWNEY-DUMAS-SCHICK-NAIR-HSU-WU-KAJAK-LAKSHMIKANTHAN-YAU-RINKLAKE, such that a wall of a personal chamber would have an advertising display and a sensor would monitor foot traffic outside of the personal chamber. One of ordinary skill in the art would have been motivated to do so because PIEPEL recognizes that it would have been advantageous to turn windows and doors into advertising displays after business hours and to use a sensor to monitor foot traffic outside to determine when to end displaying (¶ [0131-0135], Banks, accounting firms, securities companies, financial institutions, law firms, and other businesses are typically open for business during mornings and afternoons, but are typically closed at night… After core business hours expire 202, the windows or doors of such businesses may be converted into advertising or promotional tools by use of the present invention. The business could advertise its own business or sell access to its windows and door for other advertisers…the system can be programmed to display the information until a set time (e.g. 2:00 a.m.) or a motion sensor may be placed outside the business. Once the foot traffic is below a predetermined threshold as evidenced by information from the motion sensor, the computer system may be programmed to shut off the projector). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of a wall of an enclosed structure having an advertising display and a sensor monitoring foot traffic outside of the enclosed structure as taught by PIEPEL into another known method of a personal chamber as taught by DOWNEY-DUMAS-SCHICK-NAIR-HSU-WU-KAJAK-LAKSHMIKANTHAN-YAU-RINKLAKE to yield predictable and reasonably successful results of a wall of a personal chamber having an advertising display and a sensor monitoring foot traffic outside of the personal chamber (KSR MPEP 2143).
However, PIEPEL does not teach the sensor monitoring foot traffic by detecting mobile device signals. Therefore DOWNEY-DUMAS-SCHICK-NAIR-HSU-WU-KAJAK-LAKSHMIKANTHAN-YAU-RINKLAKE modified by PIEPEL (hereinafter DOWNEY-DUMAS-SCHICK-NAIR-HSU-WU-KAJAK-LAKSHMIKANTHAN-YAU-RINKLAKE-PIEPEL) does not teach “wherein the sensor that monitors foot traffic detects signals from mobile devices to count a number of viewers of advertisements displayed on the advertising display”. 
In analogous teaching of monitoring foot traffic, GHOSH teaches monitoring foot traffic by detecting signals from mobile devices to count a number of viewers of an advertisement displayed outside on a wall of an enclosed structure (building) (¶ [0071], ¶ [0075], probe data can also be utilized to determine a location value and/or an effectiveness of an “outdoor” advertisement, such as a billboard along a road or walkway or a marquee on a side of building… probe data can be used to measure road and/or foot traffic that have a clear vantage point of the particular outdoor advertisement at any given time to determine a number of views the outdoor advertisement may have over a period of time; At 708, visitor estimation computing device 102 determines a location of each of mobile device 106 and a direction each mobile device 106 is headed over the period of time based on the interrogation signal data 104 received from probe database 108. At 710, the location and direction of each mobile device is compared with the outdoor advertisement location information to determine the number of mobile devices associated with viewers or potential viewers of the outdoor advertisement. Using this information, a location value of the outdoor advertisement may be calculated based on the number views the outdoor advertisement receives within a period of time (e.g., every minute, hour, or day)). 
Thus, given the teaching of GHOSH, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of monitoring foot traffic by detecting signals from mobile devices to count a number of viewers of advertisements displayed outside on a wall of an enclosed structure of GHOSH into a sensor monitoring foot traffic outside of a personal chamber for displaying advertisements outside on a wall of the personal chamber of DOWNEY-DUMAS-SCHICK-NAIR-HSU-WU-KAJAK-LAKSHMIKANTHAN-YAU-RINKLAKE-PIEPEL, such that a sensor would monitor foot traffic outside of a personal chamber for displaying advertisements outside on a wall of the personal chamber by detecting signals from mobile devices to count a number of viewers of the advertisements. One of ordinary skill in the art would have been motivated to do so because GHOSH recognizes that it would have been advantageous to use mobile device signals to determine an effectiveness and/or a location value of an outdoor advertisement (¶ [0072], determining an effectiveness and/or a location value of an outdoor advertisement based on interrogation signal data associated with mobile devices using system 100 shown in FIG. 1 is provided). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of monitoring foot traffic by detecting signals from mobile devices to count a number of viewers of advertisements displayed outside on a wall of an enclosed structure as taught by GHOSH into another known method of a sensor monitoring foot traffic outside of a personal chamber for displaying advertisements on a wall of the personal chamber as taught by DOWNEY-DUMAS-SCHICK-NAIR-HSU-WU-KAJAK-LAKSHMIKANTHAN-YAU-RINKLAKE-PIEPEL to yield predictable and reasonably successful results, especially given that PIEPEL and GHOSH are in the same field of endeavor of monitoring foot traffic outside of an enclosed structure for advertisements displayed outside on a wall of the enclosed structure (KSR MPEP 2143).
However, DOWNEY-DUMAS-SCHICK-NAIR-HSU-WU-KAJAK-LAKSHMIKANTHAN-YAU-RINKLAKE-PIEPEL modified by GHOSH (hereinafter DOWNEY-DUMAS-SCHICK-NAIR-HSU-WU-KAJAK-LAKSHMIKANTHAN-YAU-RINKLAKE-PIEPEL-GHOSH) does not teach “a decibel meter configured to compare noise levels at predetermined time intervals”. 
In analogous teaching of an environment around a user, WEINBERG teaches periodically measuring and comparing noise decibel levels (¶ [0005], ¶ [0029], ¶ [0047], ¶ [0051-0053], the device detects the noise level of the environment, and compares the noise level with a noise level threshold. If the noise level is below the noise level threshold (i.e., if the environment is sufficiently quiet …However, if the noise level is above the noise level threshold (i.e., if the environment is too noisy …; the device 104 measures a noise level 202 of the environment 112 of the user 102, and performs a comparison 206 of the noise level 202 of the noise 114 of the environment 112 with a noise level threshold 204 (e.g., determining whether the sound level of the environment 112 is above or below a sound level threshold, such as 65 decibels; the noise 114 of the environment 112 may be measured by a microphone 608 as a sound volume, e.g., a decibel measurement; the device 104 may periodically detect the noise level 202 of the environment 112 of the user 102, and may periodically compare the last detected noise level 202 of the environment 112 with the noise level threshold 204… the device 104 may detect the noise level 202 periodically in a different manner whether the environment 112 is currently detected to be noisy or quiet… the device 104 may be present in a quiet environment where the noise level 202 is below a noise level threshold 204 of 64 decibels. The device 104 may therefore evaluate the noise level 202 of the environment 112 on a comparatively relaxed basis, such as 30-second intervals. At a later time 702, upon determining that the noise level 202 now exceeds the noise level threshold 204, the device 104 may identify a noisy environment status 706 of the environment 112, and reduce the period duration of the noise evaluation from thirty seconds to fifteen seconds)
Thus, given the teaching of WEINBERG, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of periodically measuring and comparing noise decibel levels of WEINBERG into a personal chamber environment for a user of DOWNEY-DUMAS-SCHICK-NAIR-HSU-WU-KAJAK-LAKSHMIKANTHAN-YAU-RINKLAKE-PIEPEL-GHOSH, such that a personal chamber would periodically measure and compare noise decibel levels. One of ordinary skill in the art would have been motivated to do so because WEINBERG recognizes that it would have been advantageous to determine whether a user environment is quiet or noisy to determine whether to present an alert and sampling noise level periodically would provide a more accurate determination (¶ [0005], the device detects the noise level of the environment, and compares the noise level with a noise level threshold. If the noise level is below the noise level threshold (i.e., if the environment is sufficiently quiet for the user to receive the alert), the device presents the alert to the user. However, if the noise level is above the noise level threshold (i.e., if the environment is too noisy for the user to receive the alert), the device refrains from presenting the alert, and instead defers the presentation of the alert until the device detects that the noise level has subsided below the noise level threshold; sampling the noise level 202 periodically may provide a more accurate determination). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of periodically measuring and comparing noise decibel levels as taught by WEINBERG into another known method of a personal chamber environment for a user as taught by DOWNEY-DUMAS-SCHICK-NAIR-HSU-WU-KAJAK-LAKSHMIKANTHAN-YAU-RINKLAKE-PIEPEL-GHOSH to yield predictable and reasonably successful results of periodically measuring and comparing noise decibel levels in a personal chamber for a user (KSR MPEP 2143).

Per claim 26, DOWNEY further teaches “further comprising sanitation devices provided within the enclosed structure configured to disinfect surfaces within the enclosed structure” (¶ [0025], ¶ [0045-0046], A disinfectant or cleaning system may also be included so that the personal space unit may be automatically disinfected or cleaned between each use; A cleaning system may be included in some embodiments to sterilize the interior of the personal chamber upon completion of use…alcohol based wipes… An automated cleaning system could also be included. Such a cleaning system could, for example, robotically vacuum, spray a disinfectant and dry the chamber. One or more cameras could, in one embodiment, be included to check the interior surfaces after such a cleaning. A remote station could thus check the state of the personal space unit 10 and dispatch a worker if a more thorough cleaning is required).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 11, 14, 18, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being anticipated by claims 20-24 of copending Application No. 16/851,658.
Claims 1 and 23 are taught by claim 20 of the copending application.  
Claim 11 is taught by claim 22 of the copending application.  
Claim 14 is taught by claim 23 of the copending application.  
Claim 18 is taught by claim 24 of the copending application.  

Claims 2, 4, 6-7, 16,19, and 21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 20, 6, 8, and 10-13 of copending Application No. 16/851,658.
Although the claim at issue are not identical, they are not patentable distinct from each other because the instant claims are similar to the claims in the copending application to meet the limitations claimed in the copending application.
Claim 2 is taught by a combination of claims 20 and 6 of the copending application.  
Claim 4 is taught by a combination of claims 20 and 8 of the copending application.  
Claim 6 is taught by a combination of claims 20 and 10 of the copending application.  
Claim 7 is taught by a combination of claims 20 and 11 of the copending application.  
Claim 16 is taught by a combination of claims 20 and 26 of the copending application.  
Claim 19 is taught by a combination of claims 20 and 25 of the copending application.  
Claim 21 is taught by a combination of claims 25 and 26 of the copending application.  
Claim 3 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 20 and 7 of copending Application No. 16/851,658, in view of HSU (U.S. Pub. No. 2018/0012475 A1).
Per claim 3, the combination of claims 20 and 7 of the copending application ’658 teaches “wherein the series of sensors are pressure sensors”, but however does not teach “covered by conductive fabric that distribute pressure across the cover to at least one sensor of the series of sensors”. However HSU teaches a plurality of floor pressure sensors (Claim 15, ¶ [0004], ¶ [0027]) covered by conductive fabric that distributes pressure across the cover to at least one of the floor pressure sensors (Fig.1, ¶ [0022], ¶ [0007], ¶ [0030]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of floor pressure sensors covered by conductive fabric that distributes pressure across the cover to at least one of the floor pressure sensors of HSU into pressure sensors of ’658. One of ordinary skill in the art would have been motivated to do so because HSU recognizes that it would have been advantageous to use pressure sensors with conductive cover, that are associated with a floor, to detection a location of a fall of a person (ABSTRACT, ¶ [0007]). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results. (KSR MPEP 2143)

Claim 13 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 20 of copending Application No. 16/851,658, in view of YAU (U.S. Pub. No. 2015/0267404 A1), and further in view of RINKLAKE (U.S. Patent No. 6,182,404 B1).
Per claim 13, claim 20 of the copending application ’658 does not teach “further comprising a labyrinth baffle associated with the ceiling or a wall of the enclosed structure that is configured to direct air into the enclosed structure and to muffle sound outside the enclosed structure”. However, YAU teaches a baffle associated with a ceiling to direct air into a room and to muffle sound outside the room (Fig.3, Fig.17, ¶ [0004-0005], ABSTRACT, ¶ [0024], ¶ [0064], [0069-0071], ¶ [0079-0080]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a baffle on a ceiling to direct air to a room and to muffle sound outside of the room of YAU into a personal chamber of ’658. One of ordinary skill in the art would have been motivated to do so because YAU recognizes that it would have been advantageous to provide not only air ventilation but also sound attenuation between two spaces (¶ [0004-0005]). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results. However, ’658 modified by YAU does not teach the baffle is a “labyrinth” baffle. Then RINKLAKE teaches a labyrinth baffle directing air to flow (Col.3, Ln.42-45; Col.5, Ln.34-37; Col.7, Ln.47-49). Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a labyrinth baffle directing air of RINKLAKE into a baffle associated with a ceiling of a personal chamber directing air and muffling sound of ’658 modified by YAU. One of ordinary skill in the art would have been motivated to do so because RINKLAKE recognizes that it would have been advantageous to a labyrinth baffle would prevent penetration of snow and small animals, and allow air to flow (Col.3, Ln.42-45; Col.5, Ln.34-37). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results. (KSR MPEP 2143)

Claim 15 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 20 of copending Application No. 16/851,658, in view of OKADA (U.S. Pub. No. 2002/0065583 A1), and further in view of CHEN (U.S. Pub. No. 2017/0265046 A1).
Per claim 15, claim 20 of the copending application ’658 does not teach “further comprising a second enclosed structure that is configured to communicate wirelessly and electronically without using cellular or third-party Wi-Fi”. However, OKADU teaches that two houses can communicate with each other via low-power wireless communication, or wireless Bluetooth communication, or infrared communication (¶ [0112]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of two houses communicating with each other wirelessly and electronically of OKADU into an enclosed structure of ’658. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results (KSR MPEP 2143). However, ’658 modified by OKADU does not teach “without using cellular or third-party Wi-Fi”. However, CHEN explicitly teaches using a low-power/Bluetooth wireless communication without using cellular or Wi-Fi (¶ [0020], ¶ [0011]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a wireless communication without using cellular or Wi-Fi of CHEN into a plurality of personal chambers communicating with each other wirelessly and electronically of ’658 modified by OKADU. Wi-Fi. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results. (KSR MPEP 2143)

Claim 17 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 20 and 26 of copending Application No. 16/851,658, in view of GHOSH (U.S. Pub. No. 2016/0117688 A1).
Per claim 17, a combination of claims 20 and 26 of the copending application ’658 does not teach “wherein the sensor that monitors foot traffic detects signals from mobile devices to count the number of viewers of advertisements displayed on the advertising display”. However, GHOSH teaches monitoring foot traffic by detecting signals from mobile devices to count a number of viewers of an advertisement displayed outside on a wall of an enclosed structure (building) (¶ [0071], ¶ [0075]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of monitoring foot traffic by detecting signals from mobile devices to count a number of viewers of advertisements displayed outside on a wall of an enclosed structure of GHOSH into a sensor monitoring foot traffic outside of a personal chamber for displaying advertisements outside on a wall of the personal chamber of ’658. One of ordinary skill in the art would have been motivated to do so because GHOSH recognizes that it would have been advantageous to use mobile device signals to determine an effectiveness and/or a location value of an outdoor advertisement (¶ [0072]). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results. (KSR MPEP 2143)

Claim 24 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 20 of copending Application No. 16/851,658, in view of SCHICK (U.S. Pub. No. 10,107,708 B1).
Per claim 24, claim 20 of the copending application ’658 does not teach “wherein the liquid sensor triggers to notify an administrator of spilled liquids”. However, SCHICK teaches a liquid sensor detects liquid and triggers a notification of a spill to an administrator (Fig.3, 6, Col.1, Ln.54-Col.2, Ln.2; Col.6, Ln.1-3; Col.7, Ln.58-Col.8, Ln.2; Col.8, Ln.43-56; Col.9, Ln.29-37). Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a liquid sensor detecting liquid and triggering a notification of a spill to an administrator of SCHICK into a liquid sensor associated with a table of ’658. One of ordinary skill in the art would have been motivated to do so because SCHICK recognizes that it would have been advantageous to send a notification of detected liquid to mitigate losses from a spill (ABSTRACT). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results. (KSR MPEP 2143)

Claims 25-26 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 25, 6, 7, 10, 11, 22, 23, 26, and 24 of copending Application No. 16/851,658, in view of SCHICK (U.S. Pub. No. 10,107,708 B1).
Per claims 25-26, the combination of claims 25, 6, 7, 10, 11, 22, 23, 26, and 24 teach “A system for conducting private activities, comprising: an enclosed structure that creates an environment that allows a user to reserve, customize, and confirm a session in advance, the enclosed structure comprising a ceiling, a floor, a plurality of walls interconnecting the ceiling to the floor, and a door in one wall that selectively provides access to an internal volume of the enclosed structure; wherein the enclosed structure includes: a desk, a chair, an electronic power source, a display screen, and selective network connectivity; an accelerometer configured to track a state of the door being open, closed, or partially opened or closed or a pressure sensor configured to detect a force of the door opening or closing; a liquid sensor associated with at least one of the desk and the floor, wherein the liquid sensor triggers to notify an administrator of spilled liquids; a series of sensors associated with the floor configured to determine whether a user has entered the enclosed structure … a speaker configured to emit audible noise when an individual enters the enclosed structure without previously reserving and confirming a session; a visual indicator configured to notify the individual of an unauthorized session; a channel for routing liquid to the exterior of the enclosure or into a bladder … wherein at least a portion of one wall of the plurality thereof is comprised of glass capable of selective opacity changes; an advertising display associated with a wall of the plurality thereof, and a sensor that monitors foot traffic outside the enclosed structure … and a decibel meter configured to compare noise levels at predetermined time intervals” and “further comprising sanitation devices provided within the enclosed structure configured to disinfect surfaces within the enclosed structure”. 
However, the combination does not teach “wherein the series of sensors are pressure sensors covered by conductive fabric that distributes pressure across the cover to at least one sensor of the series of pressure sensors”. HSU teaches a plurality of floor pressure sensors (Claim 15, ¶ [0004], ¶ [0027]) covered by conductive fabric that distributes pressure across the cover to at least one of the floor pressure sensors (Fig.1, ¶ [0022], ¶ [0007], ¶ [0030]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of floor pressure sensors covered by conductive fabric that distributes pressure across the cover to at least one of the floor pressure sensors of HSU into pressure sensors of ’658. One of ordinary skill in the art would have been motivated to do so because HSU recognizes that it would have been advantageous to use pressure sensors with conductive cover, that are associated with a floor, to detection a location of a fall of a person (ABSTRACT, ¶ [0007]). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results. (KSR MPEP 2143)
However, the combination does not teach “a labyrinth baffle associated with the ceiling or a roof structure of the enclosed structure configured to direct air into the enclosed structure and to muffle sound outside the enclosed structure”. YAU teaches a baffle associated with a ceiling to direct air into a room and to muffle sound outside the room (Fig.3, Fig.17, ¶ [0004-0005], ABSTRACT, ¶ [0024], ¶ [0064], [0069-0071], ¶ [0079-0080]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a baffle on a ceiling to direct air to a room and to muffle sound outside of the room of YAU into a personal chamber of ’658. One of ordinary skill in the art would have been motivated to do so because YAU recognizes that it would have been advantageous to provide not only air ventilation but also sound attenuation between two spaces (¶ [0004-0005]). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results. However, ’658 modified by YAU does not teach the baffle is a “labyrinth” baffle. Then RINKLAKE teaches a labyrinth baffle directing air to flow (Col.3, Ln.42-45; Col.5, Ln.34-37; Col.7, Ln.47-49). Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a labyrinth baffle directing air of RINKLAKE into a baffle associated with a ceiling of a personal chamber directing air and muffling sound of ’658 modified by YAU. One of ordinary skill in the art would have been motivated to do so because RINKLAKE recognizes that it would have been advantageous to a labyrinth baffle would prevent penetration of snow and small animals, and allow air to flow (Col.3, Ln.42-45; Col.5, Ln.34-37). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results. (KSR MPEP 2143)
However, the combination does not teach “wherein the sensor that monitors foot traffic detects signals from mobile devices to count a number of viewers of advertisements displayed on the advertising display”. GHOSH teaches monitoring foot traffic by detecting signals from mobile devices to count a number of viewers of an advertisement displayed outside on a wall of an enclosed structure (building) (¶ [0071], ¶ [0075]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of monitoring foot traffic by detecting signals from mobile devices to count a number of viewers of advertisements displayed outside on a wall of an enclosed structure of GHOSH into a sensor monitoring foot traffic outside of a personal chamber for displaying advertisements outside on a wall of the personal chamber of ’658. One of ordinary skill in the art would have been motivated to do so because GHOSH recognizes that it would have been advantageous to use mobile device signals to determine an effectiveness and/or a location value of an outdoor advertisement (¶ [0072]). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results. (KSR MPEP 2143)
The double patenting rejections presented above are provisional, because the patentably indistinct claims have not in fact been patented.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH S. WANG whose telephone number is (571)272-9018.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANNAH S WANG/Primary Examiner, Art Unit 2454